 



Exhibit 10.1
THIS AGREEMENT is made on 17 May 2006
Between

(1)   COLOPLAST A/S (registered number CVR-nr 69 74 99 17) whose registered
office is at Holtedam 1, 3050 Humlebaek, Denmark (Coloplast);   (2)   COLOPLAST
LIMITED (registered in England and Wales with number 01094405) whose registered
office is at Peterborough Business Park, Peterborough, Cambridgeshire, PE2 6FX
(CP UK);   (3)   MENTOR MEDICAL LIMITED (registered in England and Wales with
number 04318120) whose registered office is at 10 Commerce Way, Lancing, West
Sussex BN15 8TA (MML);   (4)   ROCHESTER MEDICAL CORPORATION, a Minnesota
corporation with its principal place of business at One Rochester Medical Drive,
Stewartville, MN 55976, USA (RMC); and   (5)   ROCHESTER MEDICAL LIMITED
(registered in England and Wales with number 5779226) whose registered office is
at 21 Wilson Street, London EC2M 2TD (the Purchaser).

(the Agreement).
Whereas:
(A) MML owns the Assets.
(B) Coloplast intends to purchase MML and the Licensed IP as part of Coloplast’s
acquisition of Mentor Corporation’s worldwide urology business.
(C) Coloplast, CP UK and MML (together the Selling Parties) have agreed to sell
the Assets and license the Licensed IP to the Purchaser or RMC for the
consideration and upon the terms set out in this agreement.
It is hereby agreed as follows:
1. Definitions
1.1 Words and expressions written with an initial capital letter and used in
this Agreement shall have the meanings set out in Schedule 1, unless the context
requires otherwise or unless such words and expressions are defined elsewhere in
this Agreement.
1.2 The headings in this agreement shall not affect its interpretation.
2. Agreement to Sell and Price
2.1 The Selling Parties shall sell and transfer (or procure the sale and
transfer of) and the Purchaser shall purchase and take over the following:

Page 1



--------------------------------------------------------------------------------



 



(a)   the benefit (subject to the burden) of the Contracts;   (b)   the Licences
and Permits;   (c)   the Property;   (d)   the Furniture, Fixtures and
Equipment;   (e)   the Transferred IP;   (f)   the IT Systems   (g)   the Stock;
  (h)   the Business Records; and   (i)   the Market Goodwill (together, the
Assets);

but excluding the Liabilities and the Excluded Assets.
Nothing in this Agreement shall pass to the Purchaser or be construed as an
acceptance by the Purchaser of any liability or obligation of the Selling
Parties other than as expressly set out in this Agreement.
2.2 Coloplast shall licence the Licensed IP to the Purchaser pursuant to the
terms of the Trade Mark Licence.
2.3 Coloplast and CP UK covenant that, as of the Closing Date:

(a)   they will have the unencumbered right to transfer the legal and beneficial
title to all the Assets; and   (b)   the Assets will at Closing be free from all
Encumbrances other than Permitted Encumbrances.

2.4 The Purchaser shall not be obliged to complete the purchase of any of the
Assets under this Agreement unless it can purchase them all simultaneously.
2.5 In consideration for the sale and transfer by the Selling Parties of the
Assets and the grant of the licences of the Licensed IP, the Purchaser shall,
subject to the terms of clause 13, pay to Coloplast (for itself and as agent for
the Selling Parties) the price set out in this clause (the Purchase Price),
which shall be satisfied as follows:

(a)   $14,609,000, which shall consist of:

  (i)   $9,269,000 payable in cash at Closing (the Initial Payment);     (ii)  
$5,340,000 in the form of the promissory note (the Loan Note) set out in
Schedule 6 (the Deferred Payment);

Page 2



--------------------------------------------------------------------------------



 



(b)   an amount for the Stock (the Stock Payment), as calculated and payable in
cash in accordance with Part B of Schedule 2; and   (c)   any Post Closing
Adjustment, as calculated in accordance with Part A of Schedule 2.

3. Purchase Price Allocation
3.1 The Selling Parties and the Purchaser shall negotiate in good faith with a
view to agreeing the basis on which the Purchase Price shall be allocated as
between the relevant Assets within 90 days of Closing. If the parties are unable
to agree on an allocation, each party shall be free to make its own good faith
allocation of the Purchase Price among the Assets for purposes of its accounting
records and Tax Returns. Notwithstanding the foregoing, all Parties acknowledge
that the entire Purchase Price shall be allocated between the Assets provided by
MML. Any allocation made under this clause, whether or not agreed between the
Selling Parties and the Purchaser, shall include for the avoidance of doubt a
determination of how any sums payable under the Loan Note or the Post-Closing
Adjustment (if any) shall be allocated between the Assets.
3.2 Any payment made by the Selling Parties in respect of a breach of any of the
Seller Warranties or otherwise pursuant to this Agreement shall (and shall be
deemed to) reduce the consideration paid for the Assets under this Agreement by
a matching amount. The reduction will be allocated as nearly as possible to the
Assets to which the breach relates or (if that is not practicable or possible)
as the Purchaser shall decide, acting reasonably.
4. Condition to Closing
Closing shall be conditional on completion of the purchase by Coloplast of the
worldwide urology business of Mentor Corporation at a closing to be held
contemporaneously with the Closing.
5. Closing
5.1 Closing shall take place at the offices of Freshfields Bruckhaus Deringer,
65 Fleet Street, London EC4Y 1HS, in accordance with clause 5.2.
5.2 At Closing, the Selling Parties shall cause to be delivered or made
available to the Purchaser:

(a)   a copy of the minutes of a meeting of the board of directors of each of
the Selling Parties (or, in the case of Coloplast, the equivalent Danish law
documents) authorising the execution by the relevant Selling Party of this
Agreement and all other documents required by this Agreement to be executed by
such Selling Party, and the doing of all such things as are incidental to its
implementation (such copy minutes being certified as correct and of continuing
authority as at Closing by the secretary of the relevant Selling Party);

Page 3



--------------------------------------------------------------------------------



 



(b)   such deeds, documents, assurances, acts and things as the Purchaser may
reasonably require to complete the sale and purchase of the Assets (other than
the Property) and to vest good title to the Assets being transferred at Closing
together with all deeds and documents of title relating thereto, duly executed
in agreed form;   (c)   the Transfer duly executed together with all those deeds
and title documents in relation to the Property held by the Selling Parties; and
  (d)   subject to clause 5.10, possession of the Property and of the other
tangible Assets agreed to be sold under this Agreement.   5.3   At Closing, the
Purchaser shall:   (a)   pay to Coloplast (for itself and as agent for the
Selling Parties) the Initial Payment;   (b)   execute and deliver the Loan Note
to Coloplast (for itself and as agent for the Selling Parties);   (c)   execute
and deliver to Coloplast the Trade Mark Licence in the form attached hereto at
Part B of Schedule 7;   (d)   execute and deliver to MML the Trade Mark
Assignment in the form attached hereto at Part A of Schedule 7;   (e)   execute
and deliver to MML the Lease substantially in the form attached hereto at Part D
of Schedule 12; and   (f)   deliver or make available to the Selling Parties a
copy of the minutes of a meeting of the board of directors of the Purchaser
authorising the execution by the Purchaser of this Agreement and all other
documents required by this Agreement to be executed by the Purchaser, and the
doing of all such things as are incidental to its implementation (such copy
minutes being certified as correct and of continuing authority as at Closing by
the secretary of the Purchaser);

5.4 At Closing, Coloplast shall execute and deliver to the Purchaser the Trade
Mark Licence in the form attached hereto at Part B of Schedule 7.
5.5 At Closing, MML shall execute and deliver to the Purchaser the Trade Mark
Assignment in the form attached hereto at Part A of Schedule 7.
5.6 At Closing, MML shall execute and deliver to the Purchaser the Lease in the
form attached hereto at Part D of Schedule 12.
5.7 From the date of this Agreement until (and including) the Closing Date, each
of the Selling Parties will make reasonable efforts to continue in full force
all of the insurance policies maintained by them in respect of the Assets or the
Business.

Page 4



--------------------------------------------------------------------------------



 



5.8 Upon Closing all insurance cover arranged in relation to the Assets by any
of the Selling Parties shall cease (in relation to insured events taking place
after Closing) and the Purchaser shall procure that no member of the Purchaser
Group shall make any claim under any such policies. The Selling Parties shall be
entitled to make arrangements with their insurers to reflect this clause.
5.9 If before Closing any Asset is lost, destroyed or damaged, the Purchaser may
require the consideration payable to the Selling Parties under this Agreement to
be reduced by an amount corresponding to the cost of replacing, repairing or
reinstating the Asset, in which case all insurance moneys received in respect of
the loss, destruction or damage shall belong to the relevant Selling Party.
5.10 Subject only to Closing the Purchaser hereby grants the Selling Parties a
licence to have reasonable access to the Property within Working Hours (such
access to be granted upon the reasonable request of the relevant Selling Party)
as is reasonably necessary for the purpose of removing the Excluded Assets from
the Property and such licence shall terminate on the removal of the Excluded
Assets, provided that the Selling Parties will make good any physical damage to
the Property thereby occasioned.
6. Title and Supplementary Provisions
Title and risk in respect of the Assets shall pass to the Purchaser on Closing.
Title to all Assets which can be transferred by delivery shall pass on delivery
and such delivery shall be deemed to take place at the Closing.
7. Property
The provisions of Schedule 12 shall apply to the sale of the Property.
8. Employees
The provisions of Schedule 8 shall apply in respect of the Transferred
Employees.
9. Contracts
The provisions of Schedule 10 shall apply in respect of the Contracts.
10. Liabilities and Post-Closing Obligations
10.1 Nothing in this Agreement shall make the Purchaser liable in any way for
anything done or omitted to be done in relation to the Business or any of the
Assets before Closing or for the Liabilities. The Selling Parties shall promptly
discharge all of the Liabilities and shall indemnify and hold the Purchaser
harmless against all Losses and Expenses suffered or incurred by it directly in
connection with all such things done or omitted to be done in relation to any of
the Assets before Closing and all the Liabilities.
10.2 The benefit of all orders relating to the Contracts which are placed with
any of the Selling Parties on or after Closing, and all payments relating to or
connected with

Page 5



--------------------------------------------------------------------------------



 



them which are received by the Selling Parties after the Closing, shall belong
to the Purchaser and the Selling Parties undertake to promptly inform the
Purchaser of the placing of any such orders and to promptly forward to the
Purchaser any documentation or payments received by them after Closing in
connection with the Contracts.
10.3 All periodical charges and periodical outgoings related to the Assets
(other than those specifically dealt with under the Lease) shall be apportioned
on a time basis so that such part of the relevant charges attributable to the
period ending on the Closing Date shall be borne by the Selling Parties and such
part of the relevant charges attributable to the period commencing on the day
immediately following the Closing Date shall be borne by the Purchaser. All
periodical receipts relating to the Assets shall be apportioned between the
Selling Parties and the Purchaser on a like basis.
10.4 For three years following the Closing Date, the Selling Parties shall
provide the Purchaser (at the Purchaser’s cost) with reasonable access within
Working Hours to (and the right to take copies of) the records held by them
immediately after Closing (such records to be maintained in safekeeping by the
Selling Parties (at their own cost) for the duration of the relevant period) to
the extent that they relate to the Business and to the period up to Closing to
the extent that such access is necessary for the purposes of complying with any
applicable regulatory requirements. This obligation is subject to the provisions
of clause 19.
10.5 For three years following the Closing Date, the Purchaser shall provide the
Selling Parties (at the Selling Parties’ cost) with reasonable access within
Working Hours to (and the right to take copies of) the records held by it after
Closing (such records to be maintained in safekeeping by the Purchaser (at its
own cost) for the duration of the relevant period) to the extent that they
relate to the Excluded Assets. This obligation is subject to the provisions of
clause 19.
10.6 The parties to this Agreement shall if necessary enter into good faith
negotiations, and provide each other with all reasonable assistance, in order to
produce such further documentation as may be required by the Office of Fair
Trading in relation to the Proposed Transaction.
10.7 From and after the Closing, the Selling Parties will afford the Purchaser
and RMC and their respective representatives reasonable access at reasonable
times and upon reasonable notice to the books and records and other information
regarding MML and the Business, including the work papers of MML’s independent
auditors, solely for the purpose of preparing audited financial statements for
Purchaser in respect of the Business and Assets. Following the Closing MML shall
cooperate with the Purchaser in the preparation of audited financial statements
for the Purchaser in respect of the Business and Assets for the past three
fiscal years and any interim periods specified in the rules of the Securities
Exchange Act of 1934, all at the Purchaser’s sole expense.

Page 6



--------------------------------------------------------------------------------



 



11. Tax
11.1 Any sums payable by the Purchaser to the Selling Parties under this
Agreement are exclusive of VAT.
11.2 The Selling Parties and the Purchaser agree that any supplies by Coloplast
or CP UK to the Purchaser will be subject to VAT and that, in the case of
supplies by Coloplast to the Purchaser, any such VAT would be payable to H.M.
Revenue & Customs by the Purchaser and not by Coloplast. Coloplast and CP UK
agree that they shall, within ten Business Days of Closing, issue to the
Purchaser a valid VAT invoice for any supplies that they have made, and the
Purchaser agrees that it shall pay to the Selling Parties, in addition to any
other sums payable under this Agreement, an amount equal to any VAT specified in
the invoice.
11.3 The Selling Parties and the Purchaser intend and shall use all reasonable
endeavours to ensure that section 49(1) VATA and article 5 of the Value Added
Tax (Special Provisions) Order 1995 will apply to the transfer of the Assets and
accordingly:

(a)   the Selling Parties and the Purchaser shall on the date of this Agreement
or in any event not later than the Closing Date jointly send a written
application to H.M. Revenue & Customs seeking a ruling as to whether the
transfer of the Assets to the Purchaser pursuant to this Agreement is to be
treated as the transfer to the Purchaser of all or part of the business of the
Selling Parties as a going concern within article 5; and   (b)   on Closing, the
Selling Parties shall deliver to the Purchaser all records referred to in
section 49 VATA and shall not make any request to HM Revenue & Customs for a
direction that such records be taken out of the custody of the Purchaser, and
the Purchaser undertakes to preserve such records for such period as may be
required by law and during that time to permit the Selling Parties or their
agents reasonable access to inspect or copy them at the Selling Parties’
expense.

11.4 If HM Revenue & Customs determine that all or part of the consideration for
the sale and purchase of the Assets is subject to VAT, the Selling Parties shall
issue the Purchaser with a proper VAT invoice and the Purchaser shall pay to the
Selling Parties an amount equal to the VAT specified in the invoice PROVIDED
THAT no VAT shall be payable by the Purchaser in respect of any part of the
consideration attributable to the sale of the whole or any part of the Property
if the Selling Parties are in breach of warranties in clause11.6.
11.5 The Selling Parties and the Purchaser agree that any interest or penalties
assessed by H.M. Revenue & Customs on the Selling Parties as a result of the
transfer of the Assets not falling within Article 5 shall be borne equally
between the Selling Parties on the one hand and the Purchaser on the other. On
production by the relevant Selling Party of evidence of the total amount of any
interest or penalties assessed, the Purchaser shall pay to the relevant Selling
Party, in addition to amounts payable under clause 11.4 above, an amount equal
to one half of the amount shown in such evidence.

Page 7



--------------------------------------------------------------------------------



 



11.6 The relevant Selling Party represents and warrants to the Purchaser that:

(a)   it is registered for the purposes of VAT; and   (b)   it has not made an
election under paragraph 2 of Schedule 10 to the VATA to waive the exemption
from VAT in respect of the Property.

11.7 The Purchaser represents and warrants to the Selling Parties that:

(a)   that it is a registered taxable person for the purposes of VAT; and   (b)
  that with effect from Closing it intends to use the Assets to carry on the
same kind of business as that carried on by the relevant Selling Party in
relation to the Assets.

11.8 The Selling Parties and the Purchaser shall, as soon as practicable after
Closing, jointly elect by notice pursuant to section 198 of the Capital
Allowances Act 2001, and in accordance with section 201 of the Capital
Allowances Act 2001, with respect to any item of the Furniture, Fixtures and
Equipment which is a fixture (as defined in section 173(1) of the Capital
Allowances Act 2001) so as to fix the amount to be treated as expenditure by the
Purchaser on the provision of such item of the Furniture, Fixtures and Equipment
in accordance with Part A of Schedule 9.
12. Warranties
12.1 Coloplast and CP UK jointly and severally warrant to the Purchaser in the
terms of the warranties set out in Schedule 3 (the Seller Warranties), and the
Purchaser warrants to the Selling Parties in the terms of the warranties set out
in Schedule 4 (the Purchaser Warranties). Each of the Seller Warranties set out
in the separate paragraphs of Schedule 3 shall be separate and independent and
(except as expressly otherwise provided) shall not be limited by reference to
any other Seller Warranty or by anything in this Agreement or the Disclosure
Documents. The Seller Warranties are given subject to the limitations set out in
Schedule 5 provided that such limitations shall not apply in relation to the
Seller Warranties set out in Part A of Schedule 3.
12.2 Notwithstanding any other provision of this Agreement, the provisions of
Schedule 5 shall not apply to any claim made against Coloplast or CP UK which
arises (or to the extent that it is increased) as a consequence of fraud or
fraudulent misrepresentation by or on behalf of the Selling Parties.
12.3 The Seller Warranties are deemed to be repeated on the Closing Date and any
reference made to the date of this Agreement (whether express or implied) in
relation to any Warranty shall be construed, in relation to any such repetition,
as a reference to the Closing Date.
13. Remedies
13.1 Subject always to Schedule 5, Coloplast and CP UK undertake to the
Purchaser (without restricting the rights of the Purchaser or any remedy it may
have

Page 8



--------------------------------------------------------------------------------



 



on any basis available to it if any of the Seller Warranties is breached) to pay
to the Purchaser on demand the aggregate of:

(a)   the full amount by which the value of any Asset (including any Asset
warranted to exist which does not exist) is or becomes less than it would have
been if the Seller Warranties had not been breached;   (b)   an amount equal to
any other loss or liability suffered or incurred by the Purchaser directly or
indirectly as a result of any Seller Warranty being breached; and   (c)   all
Losses and Expenses suffered or incurred by the Purchaser directly or indirectly
as a result of any Seller Warranty being breached.

13.2 For the avoidance of doubt, the rules of general law relating to claims for
damages for breach of warranty shall not apply to the extent that they might
limit the calculation of any amount payable under this clause 13, save where set
out in Schedule 5.
13.3 Coloplast and CP UK further shall, jointly and severally, indemnify and
hold the Purchaser harmless from and against any and all Losses and Expenses
which are suffered or incurred by the Purchaser, in respect of or arising out of
the Liabilities and/or the Excluded Assets.
13.4 The Purchaser shall be entitled to offset any amounts due to it under the
terms of this clause 13 against the Deferred Payment under the Loan Note as and
when such payments are to be made to the Selling Parties under the terms of the
Loan Note.
14. Sale of the Stock
The Purchaser shall ensure that its or its Affiliates sale of any Stock which is
packaged under any of the Selling Parties’ retained trade marks and trade dress,
including the SIMPLA trade mark, is sold in such a condition so as not to
materially damage the reputation of the relevant Selling Party’s trade mark or
goodwill.
15. Termination
15.1 The Purchaser is entitled to treat this Agreement as terminated (in which
case it will be deemed to have been terminated on the terms of this clause),
without prejudice to accrued rights and obligations if:

(a)   a Material Adverse Change occurs before Closing;   (b)   in the period
between the date of this Agreement and the Closing Date the Selling Parties do,
suffer or permit to be done or agree to do in relation to the Business anything
causing a material breach of the provisions of Schedule 11 (Conduct
Pre-Closing), except in accordance with a prior waiver given by the Purchaser;

Page 9



--------------------------------------------------------------------------------



 



(c)   the Proposed Transaction is referred to the Competition Commission for
further investigation prior to Closing; or   (d)   prior to Closing there is a
material breach of a material Seller Warranty which is not cured by the Selling
Parties prior to the Closing Date.

16. Payments
16.1 Any payment to be made pursuant to this Agreement by the Purchaser shall be
made to Coloplast’s Bank Account. Coloplast agrees to pay each of the Selling
Parties that part of each payment to which it is entitled in accordance with
clause 3. Receipt of such sums in Coloplast’s Bank Account shall be an effective
discharge of the obligation of the Purchaser to pay such sums to Coloplast or
any of the Selling Parties, and the Purchaser shall not be concerned to see to
the application or be answerable for loss or misapplication of such amount.
16.2 Any payment to be made pursuant to this Agreement by Coloplast shall be
made to the Purchaser’s Bank Account. Receipt of such sums in the Purchaser’s
Bank Account shall be an effective discharge of the obligation of Coloplast to
pay such sums to the Purchaser, and Coloplast shall not be concerned to see to
the application or be answerable for loss or misapplication of such amount.
16.3 Payment under clause 16.1 and 16.2 shall be in immediately available funds
by electronic transfer on the due date for payment.
16.4 If any sum due for payment in accordance with this Agreement is not paid on
the due date for payment, the person in default shall pay Default Interest on
that sum from but excluding the due date to and including the date of actual
payment calculated on a daily basis.
17. Assignment
Subject to the rights of the parties expressly set forth in the relevant
Schedules to this Agreement, unless the Selling Parties and the Purchaser
specifically agree in writing, no person shall assign or transfer this Agreement
nor grant, declare, create or dispose of any right or interest in it. Any
purported assignment in contravention of this clause 17 shall be void.
18. Further assurance
18.1 The Selling Parties agree to perform (or procure the performance of) all
further acts and things, and execute and deliver (or procure the execution and
delivery of) such further documents, as may be required by law or as the
Purchaser may reasonably require, whether on or after Closing, to implement
and/or give effect to this Agreement and the transaction contemplated by it and
for the purpose of vesting in the Purchaser the full benefit of the Assets to be
transferred to the Purchaser under this Agreement.
18.2 The Selling Parties shall procure, from Closing, that Mentor Corporation
shall in the UK:

Page 10



--------------------------------------------------------------------------------



 



(a)   suspend use of the MENTOR CLEAR ADVANTAGE trade mark (UK registration
number 1,494,286) immediately on the Closing Date; and   (b)   at the discretion
of Mentor Corporation, either withdraw the UK trade mark registration for the
MENTOR CLEAR ADVANTAGE mark or allow the registration to lapse.

19. Confidential information
19.1 Each party (other than MML) shall both during and after the arrangements
contemplated by this Agreement:

(a)   keep confidential the terms of this Agreement and all information, whether
in written or any other form, which has been disclosed to it by or on behalf of
the other parties in confidence or which by its nature ought to be regarded as
confidential (including any business information in respect of the other parties
which is not directly applicable or relevant to the arrangements contemplated by
this Agreement); and   (b)   procure that its officers, employees and
representatives keep secret and treat as confidential such information.

19.2 Clauses 19.1 and 19.4 do not apply to information:

(a)   which shall after the date of this Agreement become published or otherwise
generally available to the public, except as a result of a breach of any
provision of this agreement by a party hereto;   (b)   to the extent made
available to the recipient party by a third party who is entitled to divulge the
information and who is not under any obligation of confidentiality in respect of
such information to the other party or which has been disclosed under an express
statement that it is not confidential;   (c)   to the extent required to be
disclosed by any applicable law or by any recognised stock exchange or
governmental or other regulatory or supervisory body or authority of competent
jurisdiction to whose rules the party making the disclosure is subject, whether
or not having the force of law, provided that the party disclosing the
information shall notify the other party of the information to be disclosed (and
of the circumstances in which the disclosure is alleged to be required) as early
as reasonably possible before the disclosure must be made and shall take all
reasonable action to avoid and limit the disclosure;   (d)   which has been
independently developed by the recipient party otherwise than in the course of
the exercise of that party’s rights under this Agreement or the implementation
of this agreement;   (e)   disclosed to any applicable Taxation Authority either
to the extent required by a legal obligation or to the extent reasonably
required to assist the settlement

Page 11



--------------------------------------------------------------------------------



 



    of the disclosing party’s tax affairs or those of any of its shareholders or
any other person under the same control as the disclosing party;

(f)   which the recipient party can prove was already known to it before its
receipt from the disclosing party; or   (g)   which is disclosed with the
written consent of the other parties.

19.3 Notwithstanding clause 19.1 above, the Selling Parties acknowledge and
agree that, with the prior written permission of CP UK and MML (which may not be
unreasonably withheld) the Purchaser may contact and notify wholesale, hospital
and DAC customers of the Selling Parties in the United Kingdom for the Products
regarding the general scope of the transaction contemplated by this Agreement at
all times after the execution of this Agreement until its termination or the
Closing occurs.
19.4 MML shall both during and after the arrangements contemplated by this
Agreement keep confidential the terms of this Agreement. Coloplast, CP UK RMC
and the Purchaser each expressly acknowledge and agree that neither MML nor any
of its employees, directors, representatives, agents or affiliates received any
confidential information of any parties hereto in connection with this Agreement
(other than the existence of this Agreement and the terms hereof).
20. Excluded Data
20.1 For the avoidance of doubt and without limitation, nothing in this
Agreement shall be held to transfer, license, assign or otherwise grant any
rights over the Excluded Data to the Purchaser.
20.2 The Purchaser agrees with the Selling Parties that it shall not, and that
it shall procure that no other member or employee of the Purchaser Group shall,
utilise the Excluded Data in connection with any trade or business carried on by
any member of the Purchaser Group, disclose or distribute the data to any person
or make any copy or record of the Excluded Data.
20.3 The Purchaser agrees that on demand by the Selling Parties it will return
the Excluded Data to the Selling Parties and then permanently destroy all
remaining records of the Excluded Data and expunge the Excluded Data from all
computers or other devices containing the Excluded Data. The destruction of the
Excluded Data shall be certificated in writing by the Purchaser to the Selling
Parties.
21. Costs
21.1 Subject to clause 21.2 and except as otherwise provided in this Agreement
(or any other Transaction Document), the parties shall each be responsible for
their own costs, charges and other expenses incurred in connection with the
Proposed Transaction.
21.2 The Purchaser or its Affiliates shall bear all stamp, notarisation fees or
other documentary or transaction duties, stamp duty reserve tax, stamp duty land
tax and

Page 12



--------------------------------------------------------------------------------



 



any other transfer taxes arising as a result of this Agreement or of any of the
other Transaction Documents.
22. Notices
22.1 Any notice in connection with this agreement shall be in writing in English
and delivered by hand, fax, registered post or courier using an internationally
recognised courier company. A notice shall be effective upon receipt and shall
be deemed to have been received (i) at the time of delivery, if delivered by
hand, registered post or courier or (ii) at the time of transmission if
delivered by fax provided that in either case, where delivery occurs outside
Working Hours, notice shall be deemed to have been received at the start of
Working Hours on the next following Business Day.
22.2 The addresses and fax numbers of the parties for the purpose of clause 22.1
are:
Coloplast
Coloplast A/S
Holtedam 1
3050 Humlebaek
Denmark
Fax: +45 49 11 24 10
For the attention of: Peter Volkers (Legal Affairs Director)
Purchaser and RMC
Rochester Medical Corporation
One Rochester Medical Drive
Stewartville
MN 55976
USA
Fax: +1 507 533 9725
For the attention of: Antony J. Conway (President)
MML
Mentor Medical Limited
10 Commerce Way
Lancing
West Sussex
BN15 8TA
Fax: +44 1903 753981

Page 13



--------------------------------------------------------------------------------



 



Prior to Closing, with a copy to
Mentor Corporation
201 Mentor Drive
Santa Barbara, California 94311 USA
Attention: General Counsel
Facsimile No.: (805) 879-6008
Phone: (805) 879-6000 (for confirmation purposes only)
CP UK
Coloplast Limited
Peterborough Business Park
Peterborough
Cambridgeshire
PE2 6FX
Fax +44 1733 390851
For the attention of: Graham Sethna
23. Entire agreement
This Agreement, including the schedules hereto, together with the other
Transaction Documents, sets out the entire agreement and understanding between
the parties in respect of the sale and purchase of the Assets. It is agreed
that:

(a)   no party has entered into this Agreement in reliance upon any
representation, warranty or undertaking of any other party which is not
expressly set out or referred to in this Agreement;   (b)   all terms and
conditions which are implied under the Sale of Goods Act in a contract of sale
of goods to which that Act applies are expressly excluded from the sale and
purchase under this Agreement, save that this clause shall not exclude any
liability under section 12 of the Sale of Goods Act;   (c)   a party may claim
in contract for breach of warranty under this Agreement but shall have no claim
or remedy under this Agreement in respect of misrepresentation (whether
negligent or otherwise, and whether made prior to, and/or in, this Agreement) or
untrue statement made by another party;

this clause shall not exclude any liability for, or remedy in respect of,
fraudulent misrepresentation.
24. Waivers, Rights and Remedies
Except as expressly provided in this Agreement, no failure or delay by any party
in exercising any right or remedy relating to this agreement or any of the
Transaction Documents shall affect or operate as a waiver or variation of that
right or remedy or preclude its exercise at any subsequent time. No single or
partial exercise of any such

Page 14



--------------------------------------------------------------------------------



 



right or remedy shall preclude any further exercise of it or the exercise of any
other remedy.
25. Counterparts
This Agreement may be executed in any number of counterparts and by the parties
to it on separate counterparts, each of which is an original but all of which
together constitute one and the same instrument.
26. Variation
No variation of this Agreement (or of any of the documents referred to in this
Agreement) shall be valid unless it is in writing and signed by or on behalf of
each of the parties to it. The expression variation shall include any variation,
amendment, supplement, deletion or replacement however effected.
27. Severability
If any provision of this Agreement is held to be invalid or unenforceable, then
such provision shall (so far as it is invalid or unenforceable) be given no
effect and shall be deemed not to be included in this Agreement but without
invalidating any of the remaining provisions of this Agreement. The parties
shall then use all reasonable endeavours to replace the invalid or unenforceable
provision by a valid and enforceable substitute provision the effect of which is
as close as possible to the intended effect of the invalid or unenforceable
provision.
28. Third Party Enforcement Rights
A person who is not a party to this Agreement shall have no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce any of its terms.
29. Governing Law and Arbitration
29.1 This Agreement and the relationship between the parties shall be governed
by, and interpreted in accordance with, English law.

29.2 (a)  All disputes arising in connection with this Agreement and all shall
be finally settled in London, England under the rules of conciliation and
arbitration of the International Chamber of Commerce (ICC) in the English
language by three (3) arbitrators appointed in accordance with said rules.

  (b)   All reasonable attorney’s fees and costs incurred by the prevailing
party in any arbitration pursuant to this Agreement, and the cost of such
arbitration, shall be paid by the other party to the arbitration within five
(5) days after receipt of written demand therefor from the prevailing party
following the rendition of the written decision of the arbitration tribunal, or
as otherwise ordered by the arbitration tribunal. On the application of such
prevailing party before or after the initial decision of the arbitration
tribunal, and proof of its attorneys’ fees and

Page 15



--------------------------------------------------------------------------------



 



      costs, the arbitration tribunal shall order the other party to the
arbitration to make the payments provided for in the preceding sentence.

  (c)   Any decision rendered by any arbitration tribunal pursuant to this
clause shall be final and binding on the parties thereto, and judgment thereon
may be entered by any court of competent jurisdiction. The parties specifically
agree that any arbitration tribunal shall be empowered to award and order
equitable or injunctive relief with respect to matters brought before it.    
(d)   Arbitration shall be the exclusive method available for resolution of
claims, disputes and controversies described in this clause, and the parties
stipulate that the provisions hereof shall be a complete defense to any suit,
action, or proceeding in any court or before any administrative or arbitration
tribunal with respect to any such claim, controversy or dispute. The provisions
of this clause shall survive the termination or expiration of this Agreement.  
  (e)   Notwithstanding the terms of this clause or any contrary provisions in
the ICC rules, at any time before and after a demand for arbitration is
presented, the parties shall be free to apply to any court of competent
jurisdiction for interim or conservatory measures (including temporary
conservatory injunctions). The parties acknowledge and agree that any such
action by a party shall not be deemed to be a breach of such party’s obligation
to arbitrate all disputes under this clause or infringe upon the powers of any
arbitral panel.

As witness this Agreement has been signed by or on behalf of the parties the day
and year first before written.

Page 16



--------------------------------------------------------------------------------



 



SCHEDULE 1
DEFINITIONS AND INTERPRETATION
1. Definitions. In this agreement, the following words and expressions shall
have the following meanings:
Acquisition means the purchase by Coloplast of the worldwide urology business of
Mentor at a closing to be held contemporaneously with the Closing.
Adjustment Date has the meaning given to it in Part A of Schedule 2;
Affiliate means, with respect to any entity, any other entity controlled by,
under common control with, or which controls such entity through (a) the
ownership, either directly or indirectly, of more than 50% of the voting shares
or equity interests of such entity, (b) the right to elect the majority of the
directors or members of any similar managing body of such entity (except by
reason of the occurrence of a contingency), or (c) the right to manage and
control such entity pursuant to contract.
Agreement has the meaning set forth in the first paragraph of this Agreement.
Assets has the meaning given to it in clause 2.1;
Base Volume has the meaning given to it in Schedule 2, Part A;
Business means the male external catheter business of the Selling Parties as
carried on in the United Kingdom immediately before exchange of this Agreement,
but incorporating solely the Clear Advantage, Freedom, Freedom+, Transfix and
Uro-Flo brands;
Business Day means a day other than a Saturday or Sunday or public holiday in
England and Wales on which banks are open in London for general commercial
business;
Business Records means all data bases relating to the regulatory history of the
Business and the customer history of the Business, except for patient records;
Claim means any claim under or for breach of this Agreement, except for any
claim under Part A of the Seller Warranties;
Closing means closing of the sale and purchase hereunder in accordance with
clause 5;
Closing Date means the date on which the condition set out in clause 4 of this
Agreement has been fulfilled, or such other date as the Parties shall agree, and
the Closing takes place;
Coloplast Adjustment Amount has the meaning given to it in Schedule 2, Part A;

Page 17



--------------------------------------------------------------------------------



 



Coloplast’s Bank Account means Account number 5005810597 (US$), at Nordea in
Copenhagen, Torvegade 2, København (in the name of Coloplast A/S, Holtedam 1,
3050 Humlebaek, Denmark)
Competent Authority means (i) any person (whether autonomous or not) having
legal and/or regulatory authority; (ii) any court of law or tribunal in any
jurisdiction; and/or (iii) any Taxation Authority;
Connected Person means (i) a shareholder, officer, director or employee of the
relevant Selling Party, (ii) any member of the immediate family of any
shareholder, officer, director or employee of the Selling Parties or (iii) any
entity in which any of the persons described in clause (i) or (ii) owns any
beneficial interest (other than less than one percent of the outstanding shares
of capital stock of any corporation whose stock is listed on a national
securities exchange).
Consent means any authorisation, consent, approval, filing, waiver, exemption or
other action by or notice to any third party in relation to a Contract or any
Competent Authority in respect of any regulatory, Tax, license, Litigation or
like matter.
Contracts means those contracts listed in Schedule 10
DAC Licence means the Dispensing Appliance Contractor Licence granted by East
Sussex PCSS to MML;
Default Interest means interest at LIBOR plus 4 per cent;
Deferred Payment has the meaning given to it in clause 2.5(a)(ii);
Disclosure Documents means the documents provided to the Purchaser prior to the
execution of this Agreement, as set out in Exhibit 1;
Disclosed means disclosed by the Disclosure Documents with sufficient
particularity to enable the Purchaser to assess the full impact on the Assets of
the matter disclosed;
Documents means, in relation to the Property, the conveyances and other deeds
and documents short particulars of which are set out in Schedule 12;
Employee Benefit Plan means (a) any plan, fund or agreement which provides
medical, vision or dental care benefits, or benefits in the event of sickness,
accident or disability, death benefits or severance benefits; (b) any incentive
compensation plan, deferred compensation plan, share-option or share-based
incentive or compensation plan, or share purchase plan; (c) any change of
control agreements, or (d) any retention arrangements;
Employee Liabilities means any employee related costs (including wages,
salaries, PAYE, NIS payments, and redundancy costs), claims, damages, penalties,
compensation awards or expenses;
Encumbrance means any interest or equity (other than by virtue of this
Agreement) of any person (including any right to acquire, option or right of
pre-emption or

Page 18



--------------------------------------------------------------------------------



 



conversion) or any mortgage, charge, pledge, lien, assignment, hypothecation,
security interest, title retention or any other security agreement or
arrangement, or any agreement or arrangement to create any of the above, other
than the Permitted Encumbrances;
Environment means any and all organisms (including man), ecosystems, property
and the following media: air (including the air within buildings and the air
within other natural or man-made structures, whether above or below ground);
water (including water under or within land or in drains or sewers and coastal
and inland waters); and land (including land under water);
Environment Agreements means any and all leases or licences or other agreements
(including agreements of the nature referred to at paragraph 44 of Chapter IV of
the draft statutory Guidance to Part IIA of the Environment Protection Act 1990)
which relate to the Business in any respect but only to the extent that they
relate, either wholly or in part, to the protection of the Environment and/or
the prevention of Harm and/or Remediation Action;
Environment Law means any and all laws, whether civil, criminal or
administrative applicable to the Property and/or the conduct of the Business and
which have as a purpose or effect the protection of the Environment and/or the
prevention of Harm and/or the provision of remedies in respect of Harm,
including: European Community or European Union regulations, directives,
decisions and recommendations; statutes and subordinate legislation;
regulations, orders and ordinances; Permits; Environment Agreements; codes of
practice, circulars, guidance notes and the like; common law, local laws and
bye-laws; and judgments, notices, orders, directions, instructions or awards of
any Competent Authority;
Environment Liability means liability (including liability in respect of
Remediation Action) on the owner for the time being of the Business under
Environment Laws;
Estimated Stock Volume has the meaning given to it in Schedule 2, Part B;
Excluded Assets means the Excluded Data and any and all assets owned or used by
the Selling Parties in connection with the Business or otherwise other than the
Assets;
Excluded Data means any and all information, in any form whatsoever, concerning
or in relation to the customers of MML’s home delivery service;
Final Stock Volume has the meaning given to it in Schedule 2, Part B;
Furniture, Fixtures and Equipment means those Assets described according to
Part A of Schedule 9;
Harm means material harm or damage to, or other interference with, the
Environment and includes any detrimental effects on the health of living
organisms or other interference with the ecosystems of which they form part and,
in the case of man, includes offence caused to any of his senses or harm or
damage to his property;

Page 19



--------------------------------------------------------------------------------



 



Hazardous Matter means any and all matter (whether alone or in combination with
other matter) including electricity, heat, vibration, noise or other vibration
which may cause Harm;
Initial Payment has the meaning given to it in clause 2.5(a)(i);
Intellectual Property Rights means patents, trade marks, service marks, logos,
get-up, trade names, internet domain names, rights in designs, copyright
(including rights in computer software) and moral rights, database rights,
semi-conductor topography rights, utility models, rights in know-how and other
intellectual property rights, in each case whether registered or unregistered,
and all rights or forms of protection having equivalent or similar effect
anywhere in the world and registered includes registrations and applications for
registration;
IT Systems means the information and communications technologies described
according to Part B of Schedule 9;
Lease means a lease of the ground floor and part of the first floor of the
Property, substantially in the form annexed to this Agreement at Part D of
Schedule 12;
Liabilities means all liabilities (whether actual or contingent), expenses and
obligations arising directly in connection with the Business or any of the
Assets prior to Closing; including those which:-

(a)   are directly in connection with any act, event, default or omission of any
of the Selling Parties or any Connected Person, their employees, agents or
sub-contractors; and   (b)   includes all debts, liabilities, expenses or
obligations which are not expressly assumed by the Purchaser under this
Agreement (and no reference in this Agreement to the Purchaser’s acquisition of
the Assets shall imply to acquisition or acceptance of any such thing);

LIBOR means the display rate per annum of the offered quotation for deposits in
dollars for a period of one month which appears on the appropriate page of the
Reuters Screen (or such other page as the parties may agree) at or about 11.00
a.m. London time on the date on which payment of the sum under this Agreement
was due but not paid;
Licences and Permits means the licences necessary for the Business, including
the DAC Licence;
Licenced IP shall mean the Intellectual Property Rights licensed by Coloplast
under the terms of the Trade Mark Licence;
Litigation means any actual or prospective proceedings, whether judicial,
administrative, investigative, tribunal, arbitral, criminal or similar and
whether or not subject or intended to be subject to alternative dispute
resolution techniques;
Loan Note has the meaning given to it in clause 2.5(a)(ii);

Page 20



--------------------------------------------------------------------------------



 



Losses and Expenses means actions, proceedings, losses, damages, liabilities,
claims, demands, costs and expenses, including fines, penalties, clean-up costs,
legal and other professional fees and any amount paid by the party claiming
Losses and Expenses to any person in good faith, having reasonably determined
such payment to be due to that person and in that amount (whether it is or not);
Market Goodwill means the UK market goodwill in relation to the Products,
together with the non-home delivery customer lists;
Material Adverse Change means a change occurring after the date of this
Agreement that is materially adverse to the value of the Assets taken as a
whole. The term Material Adverse Change shall be deemed to exclude the impact of
(i) changes in UK GAAP, (ii) changes to general economic conditions or interest
rates, (iii) national or international political or social conditions, (iv)
financial, banking or securities markets (including the disruption thereof and
any decline in the price of any security or any market index), (v) changes in
law, rules, regulations, orders, or other binding directives issued by any
governmental body, or (vi) any event, occurrence, or circumstance with respect
to which the Purchaser has actual knowledge, as of the date hereof;
Pension Scheme means the Group Personal Pension Scheme insured with Norwich
Union;
Permits means any and all licences, consents, permits, registrations, filings,
exemptions, approvals, authorisations or the like, made or issued pursuant to or
under, or required by, Environment Laws in relation to the Assets;
Permitted Encumbrances means security interests (i) arising by operation of law;
(ii) under the contracts with title retention provisions and equipment leases
with third parties entered into in the ordinary course of business; (iii) for
taxation and other governmental charges which are not due and payable or which
may be paid without penalty after they become due and payable;
Post Closing Adjustment has the meaning given to it in Part A of Schedule 2;
Products means the Clear Advantage, Transfix, Freedom/Freedom+ and Uro-Flo male
external catheter products;
Property mean the means the property described in Part B of Schedule 12;
Proposed Transaction means the transaction contemplated by the Transaction
Documents;
Purchase Price has the meaning given to it in clause 2.5;
Purchaser Adjustment Amount has the meaning given to it in Schedule 2, Part A;
Purchaser Group means the Purchaser and its Affiliates from time to time;

Page 21



--------------------------------------------------------------------------------



 



Purchaser’s Bank Account means such bank account as the Purchaser may notify to
the other parties in writing from time to time;
Purchaser Warranties has the meaning given to it in clause 12.1;
Remediation Action means (i) preventing, limiting, removing, remedying,
cleaning-up, abating or containing the presence or effect of any Hazardous
Matter in the Environment (including the Environment at the Property) or
(ii) carrying out investigative work and obtaining legal and other professional
advice as is reasonably required in relation to (i);
Sale of Goods Act means the Sale of Goods Act 1979;
Seller Warranties has the meaning given to it in clause 12.1;
Standard Conditions means, in relation to the Property, the Standard Commercial
Property Conditions (Second Edition);
Stock means the stock of the Products, as identified by the Selling Parties, to
be purchased from the Selling Parties by the Purchaser in accordance with
Schedule 2, Part B and Part C;
Stock Adjustment has the meaning given to it in Schedule 2, Part B;
Stock Payment has the meaning given to it in Schedule 2, Part B;
Stock Volume has the meaning given to it in Schedule 2, Part B;
Surviving Provisions means clauses 3 (Purchase Price Allocation) 10 (Liabilities
and Selling Parties’ Post-Completion Obligations) 11 (Tax), 13 (Remedies) 17
(Assignment), 19 (Confidential Information) 21 (Costs), 22 (Notices), 23 (Entire
Agreement), 24 (Waiver, Rights and Remedies), 26 (Variations), 27
(Severability), 28 (Third Party Enforcement Rights), 29 (Governing Law and
Arbitration) and Schedule 1 (Definitions and Interpretation);
Taxation or Tax or Taxes means:

(a)   all forms of taxation and statutory, governmental, state, federal,
provincial, local government or municipal charges, duties, imposts,
contributions, levies, withholdings or liabilities wherever chargeable and
whether of the UK or any other jurisdiction; and   (b)   any penalty, fine,
surcharge, interest, charges or costs payable in connection with any taxation
within (a) above;

Taxation Authority means HM Revenue & Customs, the Department for Work and
Pensions and any other governmental or other authority whatsoever competent to
impose any Taxation, whether in the United Kingdom or elsewhere;
Third Party Consent means all consents, approvals, authorisations or waivers
required from third parties:-

Page 22



--------------------------------------------------------------------------------



 



(a)   for the assignment or novation of any Contract in favour of the Purchaser;
or   (b)   to prevent such third party, in respect of any such Contract, from
exercising any right of termination, acceleration or other right which if
exercised would adversely affect the value of the Contract to the Purchaser;

Total Sales has the meaning given to it in Schedule 2, Part A;
Trade Mark Assignment means the agreement in the form set out at Part A of
Schedule 7;
Trade Mark Licence means the agreement in the form set out at Part B of
Schedule 7;
Transaction Documents means this agreement, the Trade Mark Assignment, the Trade
Mark Licence and the Lease;
Transfer means the transfer of the Property in the agreed form set out at Part C
of Schedule 12;
Transferred Employees means the employees of the Selling Parties whose names are
listed in Schedule 8;
Transferred IP means the Intellectual Property Rights transferred by MML under
the terms of the Trade Mark Assignment;
Transfer Regulations means the Transfer of Undertakings (Protection of
Employment) Regulations 2006;
TULCRA means the Trade Union and Labour Relations (Consolidation) Act 1992;
UK GAAP means generally accepted accounting principles applied in the UK,
incorporating Statements of Standard Accounting Practice, Financial Reporting
Standards and Urgent Issues Task Force Abstracts issued by the Accounting
Standards Board Limited;
VATA means that Value Added Tax Act 1994;
VAT Invoice means an invoice that complies with the requirements of the Sixth
Council Directive of 17 May 1977 on the harmonisation of the laws of the Member
States relating to turnover taxes — common system of value added tax: uniform
basis of assessment (77/388/EEC) as subsequently amended and with the
requirements of national VAT law in the country in which the invoice is issued;
and
Working Hours means 9.30 am to 5.30 pm in the relevant location on a Business
Day.

2.   Interpretation. In this Agreement, unless the context otherwise requires:

(a)   references to a person include any individual, firm, body corporate
(wherever incorporated), government, state or agency of a state or any joint
venture,

Page 23



--------------------------------------------------------------------------------



 



    association, partnership, works council or employee representative body
(whether or not having separate legal personality);

(b)   headings do not affect the interpretation of this Agreement; the singular
shall include the plural and vice versa; and references to one gender include
all genders;   (c)   references to any English legal term or concept shall, in
respect of any jurisdiction other than England, be construed as references to
the term or concept which most nearly corresponds to it in that jurisdiction;  
(d)   references to dollars or $ are references to the lawful currency from time
to time of the United States of America;   (e)   for the purposes of applying a
reference to a monetary sum expressed in sterling, an amount in a different
currency shall be deemed to be an amount in sterling translated at the Exchange
Rate at the relevant date (which in relation to a Claim, shall be the date of
the receipt of notice of that Claim under Schedule 5); and   (f)   any statement
in this Agreement qualified by the expression so far as the Selling Parties are
aware or to the best of the Selling Parties’ knowledge or any similar expression
shall be deemed to be made only on the basis of the actual knowledge,
information and belief of the Selling Parties after they have made all
reasonable enquiries.   (g)   any phrase introduced by the terms including,
include, in particular or any similar expression shall be construed as
illustrative and shall not limit the sense of the words preceding those terms.

3. Enactments. Except as otherwise expressly provided in this Agreement, any
express reference to an enactment (which includes any legislation in any
jurisdiction) includes references to: (i) that enactment as amended,
consolidated or re-enacted by or under any other enactment before or after the
date of this Agreement; (ii) any enactment which that enactment re-enacts (with
or without modification); and (iii) any subordinate legislation (including
regulations) made (before or after the date of this Agreement) under that
enactment, as amended, consolidated or re-enacted as described in (i) or
(ii) above, except to the extent that any of the matters referred to in (i) to
(iii) occurs after the date of this Agreement and increases or alters the
liability of the Seller or the Purchaser under this Agreement.
4. Schedules and Exhibits. The Schedules and Exhibits comprise schedules and
exhibits to this Agreement and form part of this Agreement.
5. Inconsistencies. Where there is any inconsistency between the definitions set
out in this Schedule and the definitions set out in any clause or any other
Schedule, then, for the purposes of construing such clause or Schedule, the
definitions set out in such clause or Schedule shall prevail.

Page 24



--------------------------------------------------------------------------------



 



SCHEDULE 2
PURCHASE PRICE
Part A
Post Closing Adjustment
1. The Purchase Price shall be adjusted depending upon the Purchaser’s (and its
Affiliates’) sales of male external catheters in the UK (excluding the
Purchaser’s or its Affiliates’ private label sales) post Closing (the Post
Closing Adjustment). Any Post Closing Adjustment shall be calculated following
the fifth anniversary of the Closing Date (the Adjustment Date).
2. Any payment required to be made pursuant to this Part A shall be paid by
Coloplast or the Purchaser (as the case may be) within 30 Business Days of the
Adjustment Date. Any such payment shall be made in accordance with the
provisions of clause 16.1 or 16.2 of this Agreement, as the case may be.
3. The Post Closing Adjustment shall be calculated on the following basis:
Base Volume is a total volume of 17,550,000 units;
Coloplast Adjustment Amount means: (Base Volume — Total Sales) x $0.67 per unit;
Purchaser Adjustment Amount means: (Total Sales — Base Volume) x $0.67 per unit;
Total Sales is the total volume of male external catheters sold by the Purchaser
and the Purchaser’s Affiliates within the UK for the period from Closing until
the fifth (5th) anniversary of the Closing Date;

(a)   If Total Sales > Base Volume then the Purchaser shall pay a Post Closing
Adjustment equal to the Purchaser Adjustment Amount to Coloplast.   (b)   If
Total Sales < Base Volume then Coloplast shall pay a Post Closing Adjustment
equal to the Coloplast Adjustment Amount to the Purchaser.

4. The Purchaser shall provide Coloplast with total annual sales figures for
male external catheters sold by the Purchaser and the Purchaser’s Affiliates
within 15 Business Days of each anniversary of the Closing Date until 2010.
5. The Total Sales shall be calculated by the Purchaser in accordance with this
paragraph within 20 Business Days of the Adjustment Date.

(a)   A written statement of the amount of the Total Sales, together with
details of its calculation, shall be delivered to Coloplast upon completion of
the calculation pursuant to this paragraph, in the form of a certificate
prepared by the Purchaser. If Coloplast accepts the amount of Total Sales, it
shall notify the Purchaser in writing of such acceptance. If Coloplast disputes
the certified Total Sales, it shall notify the Purchaser in writing of the
amount, nature and

Page 25



--------------------------------------------------------------------------------



 



    basis of such dispute within 10 Business Days of delivery of the certificate
to Coloplast.

(b)   If Coloplast provides written notice of a dispute in accordance with
paragraph 5(a) above, the Purchaser and Coloplast agree to negotiate in good
faith to resolve such dispute. If they are unable to resolve the dispute within
21 days after delivery of the certificate to Coloplast, the dispute shall
immediately be submitted by either the Purchaser or Coloplast to an independent
UK accounting firm (the Expert) who shall either be agreed upon by the Purchaser
and Coloplast or, if they cannot agree within 5 days of the end of the 21 day
period, on the request of either the Purchaser or Coloplast, such Expert shall
be appointed by the President of the Institute of Chartered Accountants in
England and Wales. The Expert shall determine and deliver written notice of the
determination of the amount of the Total Sales to Coloplast and Purchaser within
30 days from the date of his appointment and, in doing so, shall act as an
expert and not as an arbitrator.   (c)   Coloplast and the Purchaser shall
procure that the Expert has full access to the books and records of the
Purchaser as the Expert shall deem reasonably necessary for each to be able to
review in detail the calculation of the Total Sales (together with all
supporting information relied on in making the calculation).   (d)   The
determination of the Total Sales by the Expert shall (except in the case of
manifest error) be final and binding on the parties. All determinations by the
Expert shall be in writing, and shall be delivered to Coloplast and the
Purchaser. The fees and expenses of the Expert shall be borne as the Expert
shall determine.   (e)   The Total Sales shall be deemed to have been
determined:

  (i)   if the Purchaser agrees the calculation with Coloplast, on the day that
they confirm such agreement in writing;     (ii)   if Coloplast and the
Purchaser disagree as to any matters, but resolve in writing their difference or
dispute prior to (or at any time during) the period of the appointment of the
Expert, on the day that they so agree in writing; or     (iii)   on the date
that the Expert notifies Coloplast and Purchaser of his determination.

(f)   The parties agree that the Expert shall be entitled to determine, based
upon the circumstances of any dispute, that interest shall not be payable.

Part B
Stock Payment
1. The Purchaser shall purchase the Stock for $478,000 (the Stock Payment),
based on the assumption that the Stock volumes set out in Part C of this
Schedule are

Page 26



--------------------------------------------------------------------------------



 



correct (the Estimated Stock Volume). This amount shall be paid by the Purchaser
to the Selling Parties as follows:

(a)   $239,000, to be paid to the Selling Parties within 3 calendar months of
the Closing Date; and   (b)   $239,000, to be paid to the Selling Parties within
6 calendar months of the Closing Date (the Final Stock Instalment).

2. Within 30 days of Closing, the Purchaser will perform a stock audit, and
notify Coloplast of the precise volume of the Stock (the Stock Volume).
3. If the Stock Volume is greater than the Estimated Stock Volume then the Final
Stock Instalment will be increased by the price for each unit of Stock set out
in Part C of this Schedule per additional unit of Stock over the Estimated Stock
Volume. If the Stock Volume is less than the Estimated Stock Volume then the
Final Stock Instalment will be reduced by the price for each unit of Stock set
out in Part C of this Schedule per unit of Stock under the Estimated Stock
Volume, provided that in each case the amount of the Stock Volume is not
disputed in accordance with paragraph 4 below.
4. The Stock Volume shall be calculated by the Purchaser in accordance with this
paragraph.

(a)   A written statement of Stock Volume, together with details of its
calculation, shall be delivered to Coloplast upon completion of the audit
pursuant to paragraph 2 above, in the form of a certificate prepared by the
Purchaser. If Coloplast accepts the amount of the Stock Volume, it shall notify
the Purchaser in writing of such acceptance. If Coloplast disputes the certified
Stock Volume, it shall notify the Purchaser in writing of the amount, nature and
basis of such dispute within 30 days after delivery of the certificate to
Coloplast.   (b)   If Coloplast provides written notice of a dispute in
accordance with paragraph 4(a) above, the Purchaser and Coloplast agree to
negotiate in good faith to resolve such dispute. If they are unable to resolve
the dispute within 21 days after delivery of the certificate to Coloplast, the
dispute shall immediately be submitted by either the Purchaser or Coloplast to
an independent UK accounting firm (the Expert) who shall either be agreed upon
by the Purchaser and Coloplast or, if they cannot agree within 5 days of the end
of the 21 day period, on the request of either the Purchaser or Coloplast, such
Expert shall be appointed by the President of the Institute of Chartered
Accountants in England and Wales. The Expert shall determine and deliver written
notice of the determination of the amount of the Stock Volume to Coloplast and
Purchaser within 30 days from the date of his appointment and, in doing so,
shall act as an expert and not as an arbitrator.   (c)   Coloplast and the
Purchaser shall each have and they shall procure that the Expert has full access
to the books and records of the Purchaser as they shall each deem reasonably
necessary for each to be able to review in detail the

Page 27



--------------------------------------------------------------------------------



 



    calculation of the Stock Volume (together with all supporting information
relied on in making the calculation).

(d)   The determination of the Stock Volume by the Expert shall (except in the
case of manifest error) be final and binding on the parties. All determinations
by the Expert shall be in writing, and shall be delivered to Coloplast and the
Purchaser. The fees and expenses of the Expert shall be borne as the Expert
shall determine.   (e)   The Stock Volume shall be deemed to have been
determined:

  (i)   if the Purchaser agrees the calculation with Coloplast, on the day that
they confirm such agreement in writing;     (ii)   if Coloplast and the
Purchaser disagree as to any matters, but resolve in writing their difference or
dispute prior to (or at any time during) the period of the appointment of the
Expert, on the day that they so agree in writing; or     (iii)   on the date
that the Expert notifies Coloplast and Purchaser of his determination.

(f)   The parties agree that the Expert shall be entitled to determine, based
upon the circumstances of any dispute, that interest shall not be payable.

Part C
Estimated Stock Volume
Freedom/Freedom = 480,000 packaged units (priced at $0.53 per unit)
Clear Advantage = 912,000 units (priced at $0.20 per unit)
Transfix = 207,000 units (priced at $0.20 per unit)

Page 28



--------------------------------------------------------------------------------



 



SCHEDULE 3
SELLER WARRANTIES
Part A: General
1. The Selling Parties are validly incorporated, in existence and duly
registered under the laws of their respective jurisdictions and have full power
to conduct their respective businesses as conducted at the date of this
Agreement.
2. The Selling Parties have obtained all corporate authorisations required to
empower them to enter into and fully perform their respective obligations under
this Agreement and every other document and thing it is required under this
Agreement to execute or do. This Agreement and all such documents constitute (or
will when executed constitute) valid binding and enforceable obligations on the
Selling Parties in accordance with their respective terms.
3. Entry into and performance by the Seller Parties of this Agreement and/or any
other Transaction Document to which they are a party will not breach any
provision of their memorandum and articles of association, articles or
certificate of incorporation, by-laws or equivalent constitutional documents.
Part B: The Assets

4.   Ownership   (a)   The relevant Selling Parties are the sole legal and
beneficial owners of the Assets all free from hire or hire purchase agreement or
leasing or factoring agreements or agreements for payment or deferred terms. All
the Assets are in the relevant Selling Party’s sole possession and control and
are in the United Kingdom. There is no Encumbrance on, over or affecting any of
the Assets or the Business or any part of it, and no claim has been made by any
person to be entitled to the benefit of any such Encumbrance.   5.   Condition  
(a)   The Furniture, Fixtures and Equipment are in good repair and condition and
free of any material defects (except those resulting from normal wear and
operation).   (b)   The Stock is in good condition, is not obsolete or unusable
and is capable of being sold in the ordinary course of the Business in
accordance with its current price list without rebate or allowance to a
purchaser.   (c)   The IT Systems are in good working order, function in
accordance with all applicable specifications, and have been and are being
properly and regularly maintained and replaced.

Page 29



--------------------------------------------------------------------------------



 



Part C: The Contracts

6.   Terms & Material Obligations   (a)   Each Contract is a valid and binding
agreement of MML and is in full force and effect and enforceable according to
its terms.   (b)   MML has performed all material obligations required to be
performed by it under the Contracts and is not in breach or default in any
material respect thereunder.   7.   Accuracy

True and complete copies of each Contract have been made available to the
Purchaser.
Part H: Environment

8.   Compliance with Environment Law   (a)   No state of affairs exists with
respect to the Property that would constitute a violation in any material
respect of any Environmental Law.   (b)   To the best of the Selling Parties’
knowledge, no written notice or other communication has been received which
alleges that the Property has not been used at all times in compliance with
Environmental Law or alleges any actual or potential Environmental Liability.  
(c)   To the best of the Selling Parties’ knowledge, no Remediation Action is or
may be required under any Environmental Law in relation to the Property.   9.  
Permits   (a)   All Permits have been obtained and are in full force and effect
and their terms and conditions have been materially complied with.   (b)   No
circumstance exists which is likely to result in modification, suspension, or
revocation of any Permit or is likely to result in any such Permit not being
extended, renewed, granted or (where necessary) transferred.   10.   Hazardous
Matter

No Hazardous Matter has been generated, used, kept, treated, transported,
spilled, deposited, disposed of, discharged, emitted or otherwise dealt with or
managed at, on, under or from the Property by any of the Selling Parties.

11.   Environmental Liability

To the best of the Selling Parties’ knowledge there are no events, states of
affairs, conditions, circumstances, activities, practices, incidents, or actions
(including the generation, use, treatment, storage, transport, deposit,
disposal, discharge or management of Hazardous Matter) which have occurred or
are occurring or have been

Page 30



--------------------------------------------------------------------------------



 



or are in existence at, in, under or about the Property which may give rise to
Environmental Liability.
12. No storage tanks
To the best of the Selling Parties’ knowledge, no storage tanks of any kind,
including related pipework, are or have been located at any time whatsoever on
or under the Property.
13. Notice of claims
Within the two years prior to the date of this Agreement, none of the Selling
Parties has had knowledge of or received any notice claim or other communication
alleging any actual or potential Environmental Liability.
14. Assessments, audits etc
The Selling Parties have Disclosed copies of all material environmental or
health and safety assessments, audits, reports or investigations relating to the
Property.
Part I: Insurance
15. Premiums and termination

(a)   All premiums due and payable under all insurance policies relating to the
Assets have been paid, and the relevant Selling Party is otherwise in material
compliance with the terms of such policies.

(b)   No Selling Party is aware of any circumstances which would lead to the
termination of, or a material increase in premium with respect to, any of the
insurance policies relating to the Assets.

Part J: Litigation
16. Litigation
Except as claimant in the collection of debts (not exceeding $50,000 in the
aggregate) arising in the ordinary course of trading, neither the Selling
Parties nor any person for whose acts or defaults it may be vicariously liable
is now engaged in any Litigation, and no Litigation is pending, threatened or
expected, in relation to any of the Assets, whether by or against the relevant
Selling Party and so far as the Selling Parties are aware there is no matter or
fact in existence in relation to any of the Assets which would give rise to any
Litigation.
17. The Selling Parties are not subject to any order or judgement or injunction
given by any court, tribunal or governmental agency relating to any of the
Assets which is still in force and have not given any undertaking to any court
or tribunal or to any third party arising out of any Litigation relating to any
of the Assets.

Page 31



--------------------------------------------------------------------------------



 



Part K: Products
18. Product regulatory requirements
At no time has the relevant Selling Party had knowledge of or received any
notice, claim, governmental enforcement action or other communication from any
person alleging any defect in any Products manufactured, marketed or supplied by
it or any contravention of any applicable law or standard in relation to any
such goods.
Part L: Transferred Employees
19. Schedule 9 sets out a list of all Transferred Employees.
20. The Selling Parties do not recognise any trade union or other body
representing the Transferred Employees or any of them for collective bargaining
or negotiating purposes.
21. The Selling Parties are not aware of any current dispute with any of the
Transferred Employees whether brought under the employer’s disciplinary or
grievance procedure or otherwise, nor of any matters that might give rise to
such a dispute. No litigation is threatened, pending or ongoing against the
Selling Parties by on or on behalf of any of the Transferred Employees.
22. None of the Transferred Employees is currently on sick leave or maternity
leave or any other leave of absence apart from scheduled annual holiday.
23. None of the Transferred Employees is eligible for an enhanced redundancy
payment under any contractual or non-contractual policy operated by the Selling
Parties.
24. None of the Transferred Employees is entitled to a period of notice of
termination of employment in excess of 12 weeks.
25. There are no outstanding appeals against dismissal in respect of any
employees who are not Transferred Employees.
Part M: Pension Schemes and Benefit Plans
26. Other than the state pension scheme, the Pension Scheme is the only
arrangement under which the MML provides or is liable to provide relevant
benefits (as defined in section 612(1) of the Income and Corporation Taxes Act
1988) in respect of any Transferred Employee.
27. The Disclosed Documents contain details of the Employee Benefit Plans
maintained by, or contributed to by the Selling Parties for the benefit of the
Transferred Employees. A copy or summary of each Employee Benefit Plan has been
made available to the Purchaser.

Page 32



--------------------------------------------------------------------------------



 



Part N: Intellectual Property
28. Ownership and rights
1.1 Schedule 7 contains a full and accurate list of all Transferred IP.
Schedule 8 contains a full and accurate list of all Licensed IP (for the
purposes of this Part N, the Transferred IP and Licensed IP being together the
IP). The IP is valid, subsisting and enforceable and nothing has been done or
omitted to be done which may cause it to not be valid, subsisting and
enforceable.
1.2 The relevant Selling Party is the sole legal and beneficial owner of all of
the IP and the IP has been validly granted to the relevant Selling Party free
from any licence, encumbrance, restriction on use or disclosure obligation.
29. Enforcement
1.1 There have been no written claims within the last four years asserting the
invalidity, misuse or unenforceability of the IP.
1.2 All IP has been properly maintained and all renewal fees have been paid on
time.
1.3 The Selling Parties have taken reasonable steps to protect the know-how
owned, used or exploited by the relevant Selling Party for the purposes of the
Business.
1.4 There is no currently pending, or to the Selling Parties’ knowledge
threatened, adverse judgment, decisions or claims in which any of the Selling
Parties is a named party with respect to any opposition, cancellation,
injunction, or other claim or restriction concerning the IP.
1.5 Nothing has been done to diminish or otherwise materially adversely affect
the reputation of the unregistered IP.
30. Infringement

(a)   So far as the Selling Parties are aware, the Business has not infringed
and does not infringe any Intellectual Property Rights of a third party.   (b)  
So far as the Selling Parties are aware, they have not received written notice
within the last four years of any material claim that the conduct of the
Business infringes, misappropriates or otherwise violates the Intellectual
Property Rights of a third party.

Part Q: Real Estate
31. The information in respect of the Property set out in Part B of Schedule 12
is true, accurate and complete and not misleading in any material respect.
32. Possession and occupation. MML is in possession of the whole of the Property
on an exclusive basis, which is not vacant, and as far as the Selling Parties
are aware no other person is in or actually or conditionally entitled to
possession, occupation, use or control of it.

Page 33



--------------------------------------------------------------------------------



 



33. Title. So far as the Selling Parties are aware the Property is not the
subject of a subsisting contract for sale and no right to acquire or occupy the
Property is in the process of being granted. MML is the sole beneficial owner
of, and otherwise absolutely entitled to the Property and the proceeds of sale
of it.
34. The Selling Parties or any Affiliate have disclosed true and complete copies
of all the title deeds and documents to the Property in their possession and
control.
35. As far as the Selling Parties are aware, the Property (and the proceeds of
sale from it) is free from any mortgage debenture charge.
36. Notwithstanding that the Purchaser is minded to grant a lease of part of the
Property to the Selling Parties immediately thereafter the Property will be
transferred with vacant possession on the Closing Date.

Page 34



--------------------------------------------------------------------------------



 



SCHEDULE 4
PURCHASER WARRANTIES
1. The Purchaser is validly incorporated, in existence and duly registered under
the laws of its jurisdiction and has full power to conduct its business as
conducted at the date of this Agreement.
2. The Purchaser has obtained all corporate authorisations required to empower
it to enter into and fully perform its obligations under this Agreement and
every other document and thing it is required under this Agreement to execute or
do. This Agreement and all such documents constitute (or will when executed
constitute) valid binding and enforceable obligations on the Purchaser in
accordance with their respective terms.
3. Entry into and performance by the Purchaser of this Agreement and/or any
other Transaction Document to which it is a party will not breach any provision
of its memorandum and articles of association, articles or certificate of
incorporation, by-laws or equivalent constitutional documents.
4. The Purchaser has available cash or available loan facilities which will at
Closing provide in immediately available funds the necessary cash resources to
pay the Initial Payment and meet its other obligations under this Agreement and,
in the case of loan facilities, they involve no material pre-conditions and the
Purchaser will be able to satisfy all conditions of drawdown to such loan
facilities at or prior to Closing.

Page 35



--------------------------------------------------------------------------------



 



SCHEDULE 5
LIMITATIONS ON LIABILITY
Time Limits. The liability of the Coloplast and CP UK in respect of any Claim
under the Seller Warranties shall cease 18 months after the Closing Date.
1. Thresholds for Claims. The Selling Parties shall not be liable for any single
Claim:

(a)   unless the amount of the liability pursuant to that single Claim exceeds
$75,000; and

(b)   unless the aggregate amount of the liability of the Selling Parties for
all Claims exceeds $250,000 (in which case the Purchaser shall be entitled to
claim the whole amount of such Claims and not merely the excess).

2. Maximum limit for all Claims. The aggregate amount of the liability of the
Selling Parties for all Claims shall not exceed the Purchase Price.
3. Matters disclosed. The Selling Parties shall not be liable for any Claim for
breach of the Seller Warranties if and to the extent that the fact, matter,
event or circumstance giving rise to such Claim is Disclosed by this Agreement
or any other Transaction Document.
4. Contingent liabilities. If any Claim is based upon a liability which is
contingent only, Coloplast and CP UK shall not be liable to make any payment
unless and until such contingent liability gives rise to an obligation to make a
payment (but the Purchaser has the right under paragraph 1 of this Schedule 5 to
give notice of that Claim before such time).
5. No liability for Claims arising from acts or omissions of Purchaser.
Coloplast and CP UK shall not be liable for any Claim to the extent that it
would not have arisen but for, or has been increased or not reduced as a result
of, any voluntary act, omission or transaction carried out:

(a)   after Closing by the Purchaser or its Affiliates (or its respective
directors, employees or agents or successors in title) otherwise than in the
ordinary course of trading (unless such act was required to comply with English
law or UK GAAP); or

(b)   before Closing by any of the Selling Parties’ at the specific written
direction or request of the Purchaser or any member of the Purchaser Group.

6. No double recovery. The Purchaser shall not be entitled to recover damages or
obtain payment, reimbursement, restitution or indemnity more than once in
respect of any one liability, loss, cost, shortfall, damage, deficiency, breach
or other set of circumstances which gives rise to more than one Claim.

Page 36



--------------------------------------------------------------------------------



 



7. Purchaser’s duty to mitigate. The Purchaser shall procure that all reasonable
steps are taken to avoid or mitigate any loss or damage which it may suffer in
consequence of any breach by the Selling Parties of the terms of this Agreement
or any fact, matter, event or circumstance likely to give rise to a Claim.
8. Notwithstanding anything to the contrary herein, in no event shall MML have
any liability under this Agreement prior to Closing, except in respect of a
breach by MML of its obligations under Schedule 11.
9. In no event shall Mentor Corporation have any liability under this Agreement.

Page 37



--------------------------------------------------------------------------------



 



SCHEDULE 6
FORM OF PROMISSORY NOTE
THIS UNSECURED LOAN NOTE DEED is made on _______ _______ 2006
Between:

(1)   COLOPLAST A/S, whose registered office is at Holtedam 1, 3050 Humlebaek,
Denmark (Coloplast); and

(2)   ROCHESTER MEDICAL LIMITED, whose registered office is at 21 Wilson Street,
London EC2M 2TD (the Purchaser).

Whereas:
(A) The Selling Parties and the Purchaser have entered into a sale and purchase
agreement for the sale and purchase of certain assets (the Asset Sale
Agreement).
(B) On closing of the Asset Sale Agreement, the Purchaser has agreed to enter
into this unsecured loan note deed (the Loan Note).
(C) Capitalised terms used in this Loan Note shall bear the meanings given to
them in the Asset Sale Agreement save where the context requires otherwise.
It is agreed:
1. This Loan Note represents an unsecured obligation of the Purchaser in favour
of Coloplast.
2. On issue, the Loan Note is for an outstanding principal amount of $5,340,000
and will reduce by an amount equal to US$1,068,000 (each an Instalment) on each
anniversary of Closing (each a Payment Date). The Final Payment Date falls on
the date falling on the 5th anniversary of the Closing Date.
3. If any instalment is not payable by the Purchaser on the relevant Payment
Date, Coloplast shall have the right to set off the Instalment against any
amounts owing by Coloplast to the Purchaser under the agreement entered into on
or about the date of the Asset Sale Agreement between Coloplast and RCM
concerning the worldwide supply of silicone male external catheters.
4. The Purchaser shall be entitled to offset any amounts payable to the
Purchaser by Coloplast or CP UK pursuant to clause 13 of the Asset Sale
Agreement against any instalment when due and payable on a Payment Date.
5. This Loan Note shall bear no interest on principal. Interest shall accrue on
any unpaid Instalment at the Default Rate, until such time as the Instalment
(together with

Page 38



--------------------------------------------------------------------------------



 



accrued interest) is paid by the Purchaser, or the Instalment (together with
accrued interest) is set off by the Seller in accordance with clause 3 above.
6. All payments made under this Loan Note shall be made to Coloplast’s Bank
Account.
7. This Loan Note is non-transferable and the benefit of it may not be assigned.
8. This Loan Note is governed by English law.

9. (a)  All disputes arising in connection with this Agreement and all shall be
finally settled in London, England under the rules of conciliation and
arbitration of the International Chamber of Commerce (ICC) in the English
language by three (3) arbitrators appointed in accordance with said rules.

  (b)   All reasonable attorney’s fees and costs incurred by the prevailing
party in any arbitration pursuant to this Agreement, and the cost of such
arbitration, shall be paid by the other party to the arbitration within five
(5) days after receipt of written demand therefor from the prevailing party
following the rendition of the written decision of the arbitration tribunal, or
as otherwise ordered by the arbitration tribunal. On the application of such
prevailing party before or after the initial decision of the arbitration
tribunal, and proof of its attorneys’ fees and costs, the arbitration tribunal
shall order the other party to the arbitration to make the payments provided for
in the preceding sentence.     (c)   Any decision rendered by any arbitration
tribunal pursuant to this clause shall be final and binding on the parties
thereto, and judgment thereon may be entered by any court of competent
jurisdiction. The parties specifically agree that any arbitration tribunal shall
be empowered to award and order equitable or injunctive relief with respect to
matters brought before it.     (d)   Arbitration shall be the exclusive method
available for resolution of claims, disputes and controversies described in this
clause, and the parties stipulate that the provisions hereof shall be a complete
defense to any suit, action, or proceeding in any court or before any
administrative or arbitration tribunal with respect to any such claim,
controversy or dispute. The provisions of this clause shall survive the
termination or expiration of this Agreement.     (e)   Notwithstanding the terms
of this clause or any contrary provisions in the ICC rules, at any time before
and after a demand for arbitration is presented, the parties shall be free to
apply to any court of competent jurisdiction for interim or conservatory
measures (including temporary conservatory injunctions). The parties acknowledge
and agree that any such action by a party shall not be deemed to be a breach of
such

Page 39



--------------------------------------------------------------------------------



 



      party’s obligation to arbitrate all disputes under this clause or infringe
upon the powers of any arbitral panel.

                     
EXECUTED and DELIVERED as a
    )     Name:        
DEED by
    )        
 
   
COLOPLAST A/S acting by two directors/
    )              
a director and the secretary
    )     Signature        
 
                   
 
                   
 
          Name:        
 
                   
 
                   
 
          Signature:        
 
                   
 
                   
EXECUTED and DELIVERED as a
    )     Name:        
 
                   
DEED by
    )              
ROCHESTER MEDICAL LIMITED
    )              
acting by two directors/
    )     Signature        
 
                   
a director and the secretary
    )              
 
                   
 
          Name:        
 
                   
 
                   
 
          Signature        
 
             
 
   

Page 40



--------------------------------------------------------------------------------



 



SCHEDULE 7
PART A — FORM OF TRADE MARK ASSIGNMENT
AN ASSIGNMENT OF TRADE MARKS made on                      2006
Between
(1) MENTOR MEDICAL LIMITED whose registered office is at 10 Commerce Way,
Lancing, West Sussex BN15 8TA (Assignor),
(2) ROCHESTER MEDICAL CORPORATION whose principal place of business is at One
Rochester Medical Drive, Stewartville, MN 55976 USA (Assignee)
Whereas
(A) Assignor is the owner and registered proprietor of the Trade Marks (as
defined below).
(B) Pursuant to the Asset Sale Agreement (as defined below), Assignor has agreed
to assign the Trade Marks together with the goodwill attaching to the Trade
Marks to Assignee, on the terms and conditions set out in this Assignment.
It is agreed as follows:
1. Interpretation
1.1 In this Assignment the following expressions shall have the following
meanings:
Asset Sale Agreement means the agreement dated [· ] between, inter alia, the
Assignor and Assignee for the sale and purchase of certain assets;
Products means male urinary sheaths and parts and fittings for such sheaths;
Registered Trade Mark means the registered trade mark particulars of which are
set out in Appendix 1 Part A;
Trade Marks means the Registered Trade Mark and the Unregistered Trade Marks;
and
Unregistered Trade Marks means the rights in the unregistered UK trade marks in
relation to the Products particulars of which are set out in Appendix 1 Part B.

1.2   Schedule 1, paragraph 2 of the Asset Sale Agreement shall apply, mutatis
mutandis to this Assignment.   1.3   The Appendix comprises an appendix to this
Assignment and forms part of this Assignment.

Page 41



--------------------------------------------------------------------------------



 



2. Assignment
Pursuant to the Asset Sale Agreement and in consideration of the sum of £1.00
now paid by the Assignee to the Assignor (the receipt of which the Assignor
hereby acknowledges) the Assignor hereby assigns to Assignee the Trade Marks,
and exclusive benefit of each of them together with:

(a)   all statutory and common law rights attaching to the Trade Marks,   (b)  
the goodwill attaching to the Trade Marks; and   (c)   the right to sue (and to
recover and retain) damages and other remedies in respect of any infringement or
unauthorised use of any of the Trade Marks which may have occurred before the
date of this Assignment

to hold the same unto the Assignee absolutely.
3. Assignor’s use of the FREEDOM and URO FLO marks
For the avoidance of doubt, the assignment of the Unregistered Trade Marks under
this Assignment shall not prevent the Assignor or any of its group companies
from using the marks FREEDOM and URO FLO on goods other than the Products in the
UK.
4. Further Assurance
Assignor shall, at Assignee’s reasonable cost, perform all further acts and
things, and execute and deliver all further documents, as may be required by
Assignee to enable the Assignee become registered as proprietor of the
Registered Trade Mark (at all relevant registries) and/or to secure the benefit
of all rights hereby assigned.
5. Waivers, Rights and Remedies
Except as expressly provided in this Assignment, no failure or delay by either
party in exercising any right or remedy relating to this Assignment shall affect
or operate as a waiver or variation of that right or remedy or preclude its
exercise at any subsequent time and no single or partial exercise of any such
right or remedy shall preclude any further exercise of it or the exercise of any
other remedy.
6. Variation
No variation of this Assignment shall be valid unless it is in writing and
signed by or on behalf of both parties. The expression variation shall include
any variation, supplement, deletion or replacement however effected.
7. Severability
If any provision of this Assignment is held to be invalid or unenforceable, such
provision (so far as it is invalid or unenforceable) shall be given no effect
and shall be deemed not to be included in this Assignment but without
invalidating any of the remaining provisions of this Assignment.

Page 42



--------------------------------------------------------------------------------



 



8. Entire Agreement
This Assignment (and the Asset Sale Agreement and documents referred to therein)
sets out the entire agreement and understanding between the parties in respect
of the subject matter of this Assignment. It is agreed that:

(a)   neither party has entered into this Assignment in reliance upon any
representation, warranty or undertaking of the other party which is not
expressly set out in this Assignment or the Asset Sale Agreement (or documents
referred to therein);   (b)   neither party shall have any remedy in respect of
misrepresentation or untrue statement made by the other party which is not
contained in this Assignment or the Asset Sale Agreement (or documents referred
to therein);   (c)   this clause shall not exclude any liability for, or remedy
in respect of, fraudulent misrepresentation.

9. Governing Law and Arbitration
1.1 This Assignment and the relationship between the parties shall be governed
by, and interpreted in accordance with, English law.

1.2   (a)   All disputes arising in connection with this Agreement and all shall
be finally settled in London, England under the rules of conciliation and
arbitration of the International Chamber of Commerce (ICC) in the English
language by three (3) arbitrators appointed in accordance with said rules.      
(b)   All reasonable attorney’s fees and costs incurred by the prevailing party
in any arbitration pursuant to this Agreement, and the cost of such arbitration,
shall be paid by the other party to the arbitration within five (5) days after
receipt of written demand therefor from the prevailing party following the
rendition of the written decision of the arbitration tribunal, or as otherwise
ordered by the arbitration tribunal. On the application of such prevailing party
before or after the initial decision of the arbitration tribunal, and proof of
its attorneys’ fees and costs, the arbitration tribunal shall order the other
party to the arbitration to make the payments provided for in the preceding
sentence.       (c)   Any decision rendered by any arbitration tribunal pursuant
to this clause shall be final and binding on the parties thereto, and judgment
thereon may be entered by any court of competent jurisdiction. The parties
specifically agree that any arbitration tribunal shall be empowered to award and
order equitable or injunctive relief with respect to matters brought before it.
      (d)   Arbitration shall be the exclusive method available for resolution
of claims, disputes and controversies described in this clause, and the

Page 43



--------------------------------------------------------------------------------



 



            parties stipulate that the provisions hereof shall be a complete
defense to any suit, action, or proceeding in any court or before any
administrative or arbitration tribunal with respect to any such claim,
controversy or dispute. The provisions of this clause shall survive the
termination or expiration of this Agreement.       (e)   Notwithstanding the
terms of this clause or any contrary provisions in the ICC rules, at any time
before and after a demand for arbitration is presented, the parties shall be
free to apply to any court of competent jurisdiction for interim or conservatory
measures (including temporary conservatory injunctions). The parties acknowledge
and agree that any such action by a party shall not be deemed to be a breach of
such party’s obligation to arbitrate all disputes under this clause or infringe
upon the powers of any arbitral panel.

10. Counterparts
This Assignment may be executed in any number of counterparts and by the parties
to it on separate counterparts, each of which is an original but all of which
together constitute one and the same instrument.
11. No Rights Under Contracts (Rights of Third Parties) Act 1999
A person who is not a party to this Assignment shall have no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce any of its terms.

Page 44



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF this Assignment has been signed by the authorised
representatives of the parties on the day and year first written above.

         
SIGNED by
    )  
on behalf of
    )  
MENTOR MEDICAL LIMITED
    )  
 
       
SIGNED by
    )  
on behalf of
    )  
ROCHESTER MEDICAL
    )  
CORPORATION
    )  

Page 45



--------------------------------------------------------------------------------



 



APPENDIX 1
Part A
Registered Trade Mark

     
TRANSFIX
  UK 2201911, Class 10

Part B
Unregistered Trade Marks
CLEAR ADVANTAGE for use in relation to the Products
FREEDOM PLUS for use in relation to the Products
URO FLO for use in relation to the Products
URO FLO II for use in relation to the Products

Page 46



--------------------------------------------------------------------------------



 



SCHEDULE 7
Part B
Form of Trade Mark Licence
A TRADE MARK LICENCE made on                      2006
Between
(1) COLOPLAST A/S whose registered office is at Holtedam 1 3050, Humlebaek,
Denmark (Licensor)
(2) ROCHESTER MEDICAL CORPORATION whose principal place of business is at One
Rochester Medical Drive, Stewartville, MN 55976 USA (Licensee)
Whereas
(A) The Licensor is the owner of the Trade Mark (as defined below).
(B) Pursuant to the Asset Sale Agreement (as defined below), the Licensor has
agreed to grant the Licensee a licence to use the Trade Mark, on the terms and
conditions set out in this agreement.
It is agreed as follows:
1. Interpretation
1.1 In this agreement the following expressions shall have the following
meanings:
Asset Sale Agreement means the agreement dated [· ] between, inter alia, the
Licensor and Licensee for the sale and purchase of certain assets;
Business Day means a day other than a Saturday or Sunday or public holiday in
England and Wales on which banks are open in London for general commercial
business;
exclusive means the right to use the Trade Mark, to the exclusion of all other
persons including the Licensor;
Licensed Products means male urinary sheaths and parts and fittings for such
sheaths;
Territory means the United Kingdom;
Trade Marks mean the mark FREEDOM details of which are set out at Appendix 1;
1.2 Schedule 1, paragraph 2 of the Asset Sale Agreement shall apply, mutatis
mutandis to this agreement.

Page 1



--------------------------------------------------------------------------------



 



1.3 Appendix 1 comprises an appendix to this agreement and forms part of this
agreement.
2. Grant of Licence
2.1 In consideration of and on the terms of this agreement, the Licensor hereby
grants Licensee an exclusive, royalty-free licence within the Territory to use
the Trade Mark on or in relation to the Licensed Products (including, without
limitation, in relation to manufacture, promotion, distribution and sale).
2.2 The Licensee shall (at its discretion) take reasonable steps, at its own
cost, to record the licence granted to it under clause 2.1 in any relevant
registries.
2.3 Any recordal made under clause 2.2 shall be cancelled by the Licensor, at
its own cost, on the termination of this agreement. The Licensee shall assist
the Licensor at the Licensor’s cost and expense, as may reasonably be required
by Licensor, to achieve such cancellation.
3. Maintenance of the Trade Mark
3.1 The Licensor shall take all reasonable steps to maintain and protect the
registration (including, without limitation, promptly paying any renewals or
other fees as they become due) for the Trade Mark, provided that the Licensee
promptly provides all assistance as may reasonably be required by the Licensor
in connection with doing so.
3.2 If at any time the Licensor wishes to cease maintaining or protecting the
Trade Mark, then it shall follow the procedure set out in this clause, failing
which it shall continue to be obliged to maintain or protect the same. The
Licensor may offer to assign the Trade Mark for a nominal consideration, in
exchange for the grant by the Licensee to the Licensor of a non-exclusive
licence to use the Trade Mark outside of the Territory. If, within 90 days of
receipt of such notice, the Licensee either notifies the Licensor that it does
not wish to accept that offer, or fails to respond at all, the Licensor may
thereafter cease to maintain or protect the Trade Mark.
4. Licensee Duties
4.1 The Licensee shall:

(a)   ensure that the Licensed Products comply with any quality standards which
the Licensor may from time to time reasonably require;   (b)   use the Trade
Mark only in a manner which conforms to the reasonable directions and standards
notified to it by the Licensor from time to time;   (c)   not use, register or
attempt to register any trade marks, company, business or trading names or
domain names which are identical or confusingly similar to (or which
incorporate) the Trade Mark, without the Licensor’s prior written consent;

Page 2



--------------------------------------------------------------------------------



 



(d)   not do anything which could, in the Licensor’s reasonable opinion, bring
the Trade Mark or the Licensor into disrepute or which could otherwise damage
the goodwill attaching to the Trade Mark;   (e)   not use the Trade Mark in a
manner which could, in the Licensor’s reasonable opinion, result in any of them
becoming generic or in the Licensor’s rights in them becoming diluted, or which
could otherwise knowingly prejudice or invalidate a registration of the Trade
Mark; and   (f)   ensure that its use of the Trade Mark comply with all
applicable laws, regulations and industry requirements and standards in force
within the Territory.

4.2 The Licensee acknowledges and agrees that:

(a)   the Trade Mark is and shall remain the exclusive property of the Licensor;
  (b)   it shall not acquire, nor claim, any right, title or interest in or to
the Trade Mark or the goodwill attaching to it by virtue of this agreement or
its use of the Trade Mark, other than the rights specifically granted to it
under clause 2.1;   (c)   all goodwill arising from use of the Trade Mark by the
Licensee during the term of this agreement shall accrue and belong to the
Licensor, and the Licensee shall, at the Licensor’s request and cost, promptly
execute all documents reasonably required by the Licensor to confirm this; and  
(d)   all use of the Trade Mark by the Licensee shall be deemed to be use by the
Licensor.

5. Infringement
5.1 Each party shall immediately notify the other in writing of any of the
following matters which comes to its attention (giving full particulars):

(a)   any actual, suspected or threatened infringement of the Trade Mark;   (b)
  any allegation or complaint made by any third party that the Trade Mark is
invalid, that use of the Trade Mark infringes any third party rights, or that
use of the Trade Mark may cause deception or confusion to the public;   (c)  
any other form of attack or claim to which the Trade Mark may be subject.

5.2 The Licensee shall not make any admissions in respect of these matters other
than to the Licensor and shall, in each case, provide the Licensor with all
relevant information in its possession.
5.3 The Licensor shall decide, following consultation in good faith with the
Licensee, in its absolute discretion, whether or not to take action, and what
action to take, in respect of any of the matters in clause 6.1 and shall have
exclusive control

Page 3



--------------------------------------------------------------------------------



 



over any resulting claims, actions and proceedings. The provisions of section 30
of the Trade Marks Act 1994 are expressly excluded.
5.4 The Licensee shall, at the Licensor’s cost, provide any assistance which the
Licensor reasonably requires (including bringing proceedings or lending its name
to any proceedings brought by the Licensor) in connection with any of the
matters in clause 5.1. Any award of costs or damages or other compensation
payment recovered in connection with any of those matters shall be for the
account of the Licensor.
6. Indemnity
The Licensor shall indemnify and hold the Licensee harmless against all claims,
liabilities, costs (including legal costs) and expenses arising out of any claim
that the Licensee’s use of the Trade Mark in accordance with this agreement
infringes the rights of any third party.
The Licensee shall not make any comment or admission to any third party in
respect of this matter and shall procure that its agents, sub-contractors and
employees do not do so. The Licensor shall have sole conduct of the matter
giving rise to the obligation to indemnify. The Licensee shall make no admission
as to liability and shall not agree to any settlement or compromise of any
action to which this clause relates, in each case without the Licensor’s prior
written consent.
7. Duration of Agreement
This agreement commences on the date of this agreement and shall continue in
full force and effect until terminated in accordance with clause 8.
8. Termination
8.1 On the occurrence of any of the following events, either party may (without
prejudice to any other right or remedy) by written notice to the other party
terminate this agreement with immediate effect:

(a)   if the other party commits a material breach of any obligation under this
agreement, and in the case of a breach which is capable of remedy fails to
remedy it within 30 days of receipt of notice from the first party of such
breach and of its intention to exercise its rights under this clause; or   (b)  
a petition is presented, or a meeting is convened for the purpose of considering
a resolution or any other steps are taken by any person with a view to the
appointment of an administrator (whether out of court or otherwise) against or
for the winding up of the other party or an administration order or a winding up
order is made against or a provisional liquidator appointed with respect to the
other party ; or   (c)   an encumbrancer takes possession of, or a trustee or
administrative receiver or similar officer is appointed in respect of, all or
any part of the business or assets of the other party , or distress or any form
of execution is levied or

Page 4



--------------------------------------------------------------------------------



 



    enforced upon or sued out against any such assets and is not discharged
within 7 days of being levied, enforced or sued out; or   (d)   the other party
is unable to pay its debts as they fall due or the value of its assets is less
than the amount of its liabilities, taking into account its contingent and
prospective liabilities, or it suspends or threatens to suspend making payments
with respect to all or any class of its debts; or   (e)   any voluntary
arrangement is proposed under section 1 of the Insolvency Act 1986 (as amended,
re-enacted or replaced from time to time) in respect of the other party ; or  
(f)   the other party proposes or makes any composition or arrangement or
composition with, or any assignment for the benefit of, its creditors; or   (g)
  anything analogous to any of the events described in paragraphs (c) – (g),
inclusive, occurs under the laws of any applicable jurisdiction; or

8.2 Licensor may terminate this agreement if the Licensee (or its successors or
assigns) ceases to carry on the whole or any material part of its business and
that cessation would affect adversely the Licensee’s ability to observe any of
its obligations under this agreement.
8.3 For the purposes of clause 8.1(a), a breach shall be considered capable of
remedy if the party in breach can comply with the provision in question in all
respects other than as to time of performance.
9. Consequences of Termination
9.1 On termination of this agreement for any reason, the licence granted under
clause 2.1 shall immediately cease and the Licensee shall immediately cease all
use of the Trade Mark in or in relation to the Licensed Products, including
cancelling or transferring to the Licensor any registrations in the name of the
Licensee for any corporate, business, trade or domain names incorporating the
Trade Mark or any aspect of any of them.
9.2 Notwithstanding clause 9.1 for a period of six months following termination,
the Licensee may continue to use the Trade Mark for the purpose of selling the
existing stocks of Licensed Products (including, for the avoidance of doubt,
packaging of and literature relating to the Licensed Products) which are in its
possession, custody or control on the date of termination of this agreement.
9.3 Termination of this agreement (howsoever arising) shall not affect either
party’s accrued rights to damages arising out of any breach nor release either
of the parties from any liability which at the time of termination has already
accrued to the other party, nor affect in any way the survival of any other
right, duty or obligation of the parties which is expressly stated elsewhere in
this agreement to survive such termination.
10. Assignment and Other Dealings

Page 5



--------------------------------------------------------------------------------



 



10.1 The Licensee may assign or transfer all of its rights and obligations under
this agreement to a third party who acquires all or substantially all of the
Licensee’s business in the Licensed Products and assets relating to that
business.
10.2 If the Licensee assigns or transfers all of its rights and obligations
under this agreement it shall notify the Licensor as soon as practicable after
such assignment or transfer, together with particulars of the assignee or
transferee.
10.3 The Licensee may sub-license its rights under this agreement to any third
party it engages to manufacture or distribute the Licensed Products, provided
that:

(a)   the sub-licence shall be in writing on the same terms as this agreement
(except that the sub-licensee shall not have the right to sub-license its rights
to any third party;   (b)   the permission to sub-licence under this clause
shall automatically terminate in termination of this agreement; and   (c)   the
Licensee shall be liable for all acts and omissions of its sub-licensees.

10.4 The Licensor may assign its rights under (subject to the burden of all or
the relevant part of) this agreement only with the prior written consent of the
Licensee, such consent not to be unreasonably withheld or delayed.
11. Notices
11.1 Any notice in connection with this agreement shall be in writing in English
and delivered by hand, fax, registered post or courier using an internationally
recognised courier company. A notice shall be effective upon receipt and shall
be deemed to have been received (i) at the time of delivery if delivered by
hand, registered post or courier or (ii) at the time of transmission if
delivered by fax provided that in each case where delivery by hand or by fax
occurs outside working hours, notice shall be deemed to have been received at
the start of working hours on the next following Business Day.
11.2 The addresses and fax numbers of the parties for the purpose of clause 11.1
are:
Licensor
Address: [•]
Fax: [•]
For the attention of: [•]
Licensee
Address: [•]
Fax: [•]
For the attention of: [•]
12. Waivers, Rights and Remedies

Page 6



--------------------------------------------------------------------------------



 



Except as expressly provided in this agreement, no failure or delay by either
party in exercising any right or remedy relating to this agreement shall affect
or operate as a waiver or variation of that right or remedy or preclude its
exercise at any subsequent time. No single or partial exercise of any such right
or remedy shall preclude any further exercise of it or the exercise of any other
remedy.
13. Remedies Cumulative
The rights and remedies of each of the parties are cumulative, may be exercised
as often as such party considers appropriate and are in addition to its rights
and remedies under general law.
14. Variation
No variation of this agreement shall be valid unless it is in writing and signed
by or on behalf of both parties. The expression variation shall include any
variation, supplement, deletion or replacement howsoever effected.
15. Severability
If any provision of this agreement is held to be invalid or unenforceable, then
such provision (so far as it is invalid or unenforceable) shall be given no
effect and shall be deemed not to be included in the agreement but without
invalidating any of the remaining provisions of this agreement.
16. Entire Agreement
This agreement (together with the Asset Sale Agreement and the documents
referred to in it) sets out the entire agreement and understanding between the
parties in respect of the subject matter of this agreement. It is agreed that:

(a)   neither party has entered into this agreement in reliance upon any
representation, warranty or undertaking of the other party which is not
expressly set out or referred to in this agreement;   (b)   neither party shall
have any remedy in respect of misrepresentation or untrue statement made by the
other party which is not contained in this agreement;   (c)   this clause shall
not exclude any liability for, or remedy in respect of, fraudulent
misrepresentation.

17. Legal Relationship
Nothing in this agreement is deemed to constitute a partnership between the
parties nor constitute any party the agent of the other party for any purpose
18. Governing Law and Jurisdiction
18.1 This agreement and the relationship between the parties shall be governed
by, and interpreted in accordance with, English law.

Page 7



--------------------------------------------------------------------------------



 



18.2 The courts of England and Wales are to have exclusive jurisdiction to
settle any dispute which may arise in connection with this agreement. For such
purposes each party irrevocably submits to the jurisdiction of the English
courts, waives any objections to the jurisdiction of those courts and
irrevocably agrees that a judgment or order of the English courts in connection
with this agreement is conclusive and binding on it and may be enforced against
it in the courts of any other jurisdiction.
19. Counterparts
This agreement may be executed in any number of counterparts and by the parties
to it on separate counterparts, each of which is an original but all of which
together constitute one and the same instrument.
20. No Rights Under Contracts (Rights Of Third Parties) Act 1999
A person who is not a party to this Agreement shall have no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce any of its terms.
IN WITNESS WHEREOF this agreement has been signed by the authorised
representatives of the parties on the day and year first written above.

                 
SIGNED by
    )     Name:    
 
               
on behalf of
    )          
COLOPLAST A/S
    )     Signature:    
 
               
 
               
SIGNED by
    )     Name    
 
               
on behalf of
    )          
ROCHESTER MEDICAL
    )          
CORPORATION
    )     Signature    
 
               

Page 8



--------------------------------------------------------------------------------



 



APPENDIX 1
TRADE MARK

              Mark   No   Date of Regn.   Class
FREEDOM
  E165423   01.04.1996   Class 10

Page 9



--------------------------------------------------------------------------------



 



SCHEDULE 8
TRANSFERRED EMPLOYEES
1. Relevant transfer
The parties acknowledge and agree that the sale of the Assets from the Selling
Parties to the Purchaser is a “relevant transfer” within the meaning of the
Transfer Regulations.
If for any reason the contracts of employment of any of the Transferred
Employees are not automatically transferred to the Purchaser pursuant to the
Transfer Regulations, the Purchaser shall immediately offer to employ such
persons on terms and conditions no less favourable to the Transferred Employees
than the terms on which they were employed immediately prior to Closing.
2. Selling Parties Obligations
The Selling Parties shall indemnify the Purchaser against any Employee
Liabilities which are attributable to any breach or default by the Selling
Parties (or their predecessors as employer) prior to the close of business on
Closing in respect of any of their obligations or duties as employer (in either
case, whether arising under contract, common law, statute, or otherwise) to or
in relation to any of the Transferred Employees and which the Purchaser may
incur or suffer as a result of succeeding to the Selling Parties pursuant to the
Transfer Regulations in relation to the contracts of employment of the
Transferred Employees. This shall include, but shall not be limited to any
failure by the Selling Parties to comply with their obligations under regulation
13(2) of the Transfer Regulations, save to the extent that the Purchaser fails
to comply with its obligations under regulation 13(4) of the Transfer
Regulations.
The Selling Parties shall indemnify the Purchaser against any Employee
Liabilities incurred by the Purchaser which are attributable to the termination
or dismissal (or alleged termination or dismissal) by any of the Selling Parties
prior to the close of business on the Closing Date of the employment of any
person who is not a Transferred Employee.
3. Purchaser Obligations
The Purchaser shall indemnify the Selling Parties against any Employee
Liabilities which arise from the employment by the Purchaser (or any subsequent
employer) of the Transferred Employees or Additional Employees on or after
Closing or are attributable to any act or omission (or alleged act or omission)
by the Purchaser in relation to any of the Transferred Employees or Additional
Employees. This shall include, but shall not be limited to, any Employee
Liability arising out of the termination of employment or dismissal of any
Transferred Employee or Additional Employee after the Closing, any failure by
the Purchaser to offer terms and conditions of employment and working conditions
which are no less favourable than those which apply to the Transferred Employees
or Additional Employees up to Closing, and any

Page 10



--------------------------------------------------------------------------------



 



failure by the Purchaser to comply with its obligations under regulation 13(4)
of the Transfer Regulations.
4. Apportionment
All amounts payable to or in relation to the Transferred Employees or Additional
Employees by the Selling Parties in respect of the period prior to the close of
business on the Closing Date shall be discharged by the Selling Parties and the
Selling Parties shall indemnify the Purchaser against any Employee Liabilities
arising out of or in connection with such amounts. All necessary apportionments
shall be made to give effect to this paragraph.
5. Other employees
If any contract of employment of a person who is not a Transferred Employee has
effect as if originally made between the Purchaser and such person, then:

(a)   the Purchaser may, within 1 month of becoming aware of such contract
having effect as if originally made by the Purchaser, terminate such contract;
and   (b)   the Selling Parties shall indemnify the Purchaser against any sums
payable to or in relation to such person under or in connection with his
contract of employment (whether before or after Closing) and against any
Employee Liabilities arising out of or in connection with the termination of the
contract of employment of such person, provided always that the Purchaser has
used commercially reasonable efforts to minimise the amount of any such sums
and/or Employee Liabilities; and   (c)   if the Purchaser does not terminate the
contract of employment of such a person in accordance with this paragraph, he
shall be treated as a Transferred Employee for the purposes of this Schedule 10.

6. Additional Employees
1. The Purchaser may offer employment to such additional employees of the
Selling Parties (the Additional Employees) as may be agreed between the Selling
Parties and the Purchaser between signing of this Agreement and Closing and on
terms and conditions no less favourable to the Additional Employees than the
terms on which they were employed immediately prior to Closing. Any Employee
Liabilities arising in connection therewith, including redundancy payments
payable to such employees, if any, shall be apportioned in accordance with
paragraph 4 above.
7. Non-Solicitation
The Purchaser covenants with the Selling Parties that it shall not, whether
directly or indirectly, on its own behalf or on behalf of or in conjunction with
any Affiliate for the period of 1 year following the Closing Date, solicit or
entice away or endeavour to solicit or entice away any individual other than a
Transferred Employee or an

Page 11



--------------------------------------------------------------------------------



 



Additional Employee who was employed or engaged by MML as of the date of this
Agreement.

Page 12



--------------------------------------------------------------------------------



 



APPENDIX 1
List of Transferred Employees

(a)   Medical Healthcare Team:

  (i)   Gill Downing;     (ii)   Phil Gibbs;     (iii)   Leah Leaves;     (iv)  
Claire Gibbs; and     (v)   Alison Stubbs.

(b)   Customer Service:

  (i)   Sam Baker;     (ii)   Sharon Moore; and     (iii)   Vicki Cox.

(c)   Warehouse

  (i)   Terry Loversidge;     (ii)   Brian Jackson; and     (iii)   Barrie Lloyd

(d)   IT – Joseph Baker-Coady

Page 13



--------------------------------------------------------------------------------



 



SCHEDULE 9
Part A
Furniture, Fixtures and Equipment
The parties shall enter into good faith negotiations to finalise a document
prior to Closing setting out details of the furniture, fittings and equipment
that shall be transferred to the Purchaser at Closing.
Part B
IT Systems
The parties shall enter into good faith negotiations to finalise a document
prior to Closing setting out details of the IT Systems that shall be transferred
to the Purchaser at Closing.
As of the date of this Agreement, the parties have agreed that

  •   The Purchaser will take all computer equipment primarily used by the
Transferred Employees and Additional Employees;     •   The Selling Parties will
retain the 4 servers present in the Property, together with all related
equipment, telephone system, software and documentation; and     •   The
Purchaser will take the computer network located in the Property, except for the
servers.

Page 14



--------------------------------------------------------------------------------



 



SCHEDULE 10
CONTRACTS
1. Assignment of Contracts
1.1 To the extent that the benefit of any of the Contracts can be assigned
without obtaining a Third Party Consent, this Agreement shall constitute an
assignment to the Purchaser of the benefit of all of those Contracts with effect
from Closing.
1.2 Nothing in this Agreement shall be construed as an attempt to assign or
novate any Contract which by its terms is not assignable without a Third Party
Consent or would otherwise constitute a breach of such contract until such Third
Party Consent has been obtained.
2 Purchaser to complete Contracts and Purchaser’s indemnity
Subject always to the provisions of paragraph 4 below, the Purchaser shall from
Closing perform all the obligations of the relevant Selling Party under the
Contracts (other than in respect of any Contract which has been refused by the
Purchaser pursuant to paragraph 6) and the Purchaser shall indemnify the
relevant Selling Party for any Losses and Expenses suffered or incurred by it
directly in connection with the Purchaser’s performance or non-performance of
the relevant Selling Party’s obligations under such Contracts after Closing
PROVIDED THAT notwithstanding any other provision of this Agreement or any
assignment or novation between the relevant Selling Party or any Connected
Person and the Purchaser and any third party, the Purchaser shall not be liable
or responsible for any obligations or liabilities:-
(a) under the Contracts which are attributable to the negligence, default, act,
event, omission, breach or performance or non-performance of the Contracts on
the part of the relevant Selling Party or any Connected Person, or their
employees, agents or sub-contractors prior to Closing;
(b) which arise as a result of the actions taken by the relevant Selling Party
or any Connected Person pursuant to this Schedule 10; or
(c) which arise as a result of any failure to obtain any Third Party Consent or
from any breach of any Contract caused by this Agreement or Closing.
3 The Selling Parties’ obligations and indemnity in respect of the Contracts
3.1 The Selling Parties shall or shall procure that from the date of this
Agreement until Closing they shall properly perform the Contracts in accordance
with their respective terms and, following Closing, the Selling Parties, shall
indemnify and hold the Purchaser harmless against all Losses and Expenses
suffered or incurred by it directly in connection with the performance or
non-performance or negligent or defective performance between the date of this
Agreement and Closing.

Page 15



--------------------------------------------------------------------------------



 



4 Contracts and requiring a Third Party Consent
4.1 If any Third Party Consent has not been obtained by Closing, then following
the Closing and until it is obtained:
(a) the Selling Parties shall use their best endeavours to obtain that Third
Party Consent;
(b) the transfer of that Contract (to the extent that a Third Party Consent is
required) shall not take effect and the Selling Parties shall from Closing hold
it on trust for the Purchaser and account for and pay or deliver to the
Purchaser (as soon as reasonably practicable after receipt) any moneys, goods
and other benefits which they receive after Closing to the extent that they
relate to such Contract (except in each case to the extent they comprise, or
represent the proceeds from, an Excluded Asset);
(c) the Purchaser shall (if sub-contracting is permissible and lawful under the
Contract) perform as the relevant Selling Party’s sub-contractor or, if
sub-contracting is not permissible or lawful, the Purchaser shall (if the
appointment of an agent is permissible and lawful under the Contract) perform as
the relevant Selling Party’s agent, at the risk and cost and for the benefit of
the Purchaser, the obligations of the relevant Selling Party thereunder falling
due after Closing; and
(d) the Selling Parties shall from Closing give all reasonable assistance to the
Purchaser (at the Purchaser’s request and expense) to enable the Purchaser to
enforce its rights under the Contract.
4.2 If:
(a) the terms of any particular Contract do not permit the Purchaser to perform
the relevant Selling Parties’ obligations as sub-contractor or as agent; or
(b) any Third Party Consent is not obtained within 6 months after the Closing
Date or is refused,
then the Selling Parties and the Purchaser shall in good faith negotiate a
mutually acceptable alternative solution by which the Purchaser shall receive
the benefit of the relevant Contract and assume the associated obligations.

Page 16



--------------------------------------------------------------------------------



 



APPENDIX 1
Agreement between Barloworld Handling and Eschmann Bros &Walsh Ltd, dated 19
Contract between The NHS Logistics Authority and MML, contract ref AA104003
Contract between Nottingham City Primary Care Trust and MML, pursuant to
Nottingham Community Urology Formulary, [April 2006]
Contract between NHS Scotland Scottish Healthcare Supplies and MML, contract ref
MRC015
Contract between Welsh Health Supplies and MML, contract ref AW3447a [as per
extension of contract by agreement dated 14 October 2005]
Short-term hire agreement with Crown Lift Trucks Limited, dated 28 February 2006
Preventative Maintenance Contract between Atlet Limited and MML, dated 15
April 1996

Page 17



--------------------------------------------------------------------------------



 



SCHEDULE 11
CONDUCT PRE-CLOSING
In the period up to Closing, the Selling Parties shall not take any of the
following actions or suffer, permit or agree to be done any of the following by
or in relation to the Assets, other than in the ordinary course of business:

(a)   any disposal of or removal from the Property of any Asset (other than an
Excluded Asset and sales of inventory in the ordinary course);   (b)   make any
material change in the design, specification or method of manufacture of the
Products;   (c)   any entry into, modification, cancellation or intentional
termination of any material Contract or arrangement (for the avoidance of doubt,
excluding expiration or non-renewal of a contract by its existing terms);   (d)
  commit any breach, not timely cured, of any term of any of the Contracts
subsisting at the date of this Agreement which gives rise to a right of
termination by any other party to it or which gives rise to a material claim for
material damages or other material compensation by any such party;   (e)   the
giving of any guarantee, indemnity or other agreement to secure an obligation of
a third party;   (f)   the creation of any Encumbrance other than a Permitted
Encumbrance over the Assets;   (g)   terminate the contract of employment of any
Transferred Employee, other than for cause. If any such contract of employment
is terminated for cause then, with the consent of the Purchaser (which shall not
be unreasonably withheld) the Selling Parties may hire a replacement employee;  
(h)   any material alteration of the terms and conditions of contracts
(including benefits) of any Transferred Employees;   (i)   market or promote
Coloplast or CP UK’s products through the Products;   (j)   price the products
other than in the ordinary course of business;   (k)   the institution,
settlement or agreement to settle any Litigation relating to the Assets; and  
(l)   in relation to the Property:

  (1)   any application for or implementation of planning permission;     (2)  
any alteration, addition or change of use.

Page 18



--------------------------------------------------------------------------------



 



(m) in the period up to Closing, the Selling Parties shall pay as they fall due
the premiums on all insurance policies maintained in respect of the Assets or
the Business, comply with the terms of such insurance policies, take no
affirmative action to terminate any of the insurance policies, and otherwise use
commercially reasonably efforts to continue all of the insurance policies in
force. If such an insurance policy is terminated by the insurer, in whole or in
part, the Selling Parties undertake to promptly notify the Purchaser.

Page 19



--------------------------------------------------------------------------------



 



SCHEDULE 12
PROPERTY
Part A :
1. SALE AGREEMENT
MML shall sell the Property and the Purchaser will purchase the same with vacant
possession on the Closing Date subject to the provisions of this Schedule and
the Purchaser will immediately thereafter grant MML the Lease.
2. TITLE
2.1 In relation to the Property title shall comprise an official copy with title
plan of the registers relating to the Property and full copies of any documents
referred to on the register (where applicable) and such other documents listed
on the Schedule hereto as may affect the Property except charges or incumbrances
registered or protected on the register which are to be discharged or
overreached at or prior to completion.
2.2 Title to the Property having been deduced to the Purchaser prior to the date
hereof (as the Purchaser hereby admits) the Purchaser shall be deemed to have
accepted such title and shall not raise any enquiries or requisitions thereon
nor make any objections in respect thereof after the date of this Agreement save
for matters revealed by final searches carried out by the Purchaser and/or
except where the subject matter of the enquiry or requisition is registered at
HM Land Registry or the Central Land Charges Register after the date of this
Agreement.
2.3 The MML sells the Property with full title guarantee as specified in the
Transfer.
2.4 Standard Conditions 3.1.2(d), 6.1 to 6.3 (inclusive), 6.4.2, 6.6.2 and 6.6.5
shall not apply.
3. MATTERS AFFECTING THE PROPERTY
3.1 The Property is sold and the Lease is granted subject to the following
matters so far as they are still subsisting and capable of taking effect on the
Closing Date:

(a)   any matters contained or referred to in the Property Register or the
Charges Register of the registered title to the Property kept at HM Land
Registry as at 11:36am on 10 May 2006 and/or the Documents (as the case may be);
  (b)   all rights of way, light and air, support, drainage and other rights,
easements, quasi easements, liabilities and public or private rights whatsoever
and to any liability to repair or contribute to the repair of sewers, drains,
pipes, party structures and other like matters;

Page 20



--------------------------------------------------------------------------------



 



(c)   all matters in the nature of overriding interests as set out in Schedule 1
or Schedule 3 (as appropriate) and sections 11(4)(c) and 90 of the Land
Registration Act 2002 (as amended by Schedule 12 of the Land Registration Act
2002 and the Land Registration (Transitional Provisions) (No. 2) Order 2003);  
(d)   all Local Land Charges (whether or not registered before the date of this
Agreement) and all matters capable of registration as Local Land Charges
(whether or not actually registered);   (e)   all notices served and orders,
demands, proposals, or requirements made by any local or other public or
competent authority;   (f)   all actual or proposed orders, directions, plans,
notices, instruments, charges, restrictions, conditions, agreements or other
matters arising under any statute relating to town and country planning and any
laws and regulations intended to control or regulate the construction,
demolition, alteration or change of use of land or buildings or to preserve or
protect the environment; and   (g)   matters contained in the Disclosure
Documents.

3.2 The Purchaser shall be deemed to purchase or accept a transfer with full
knowledge and notice of the matters aforesaid and shall not raise any objection
or requisition whatsoever in respect of the same.
3.3 Standard Condition 3.1 shall apply with the following modifications:

(a)   in paragraph 3.1.2(c) delete the words “and could not reasonably”;

4. FORM OF TRANSFER AND LEASE
4.1 The Transfer shall be in the agreed form set out at Part C of this Schedule
and the Lease shall be substantially in the agreed form set out in Part D of
this Schedule.
4.2 The Purchaser shall prepare and execute the Transfer in duplicate and shall
deliver the executed Transfer and any other documents to be entered into between
MML and the Purchaser (with or without other parties) to MML no later than five
Business Days before the Closing Date.
4.3 MML shall prepare the lease in counterpart and original and shall deliver
the original to the Purchaser for execution no later than the Closing Date and
the Purchaser and MML shall execute the counterpart and the original parts (as
appropriate) prior to the Closing Date.
5. COMPLETION
5.1 Standard Condition 1.1.3(b) shall be varied by adding the words “or if
reasonable evidence is produced that the property will be released from all such
mortgages on completion” after the words “all mortgages”.

Page 21



--------------------------------------------------------------------------------



 



5.2 Standard Condition 8.5.1 shall be varied by adding the words “but this
obligation shall not extend to any destroyed, missing or (to the extent of any
incompleteness) incomplete document of which the buyer is aware” after the words
“documents of title”.
5.3 Standard Conditions 8.8 and 9 shall not apply
6. INSURANCE
6.1 Insurance of the Property shall be continued by the Selling Parties in
accordance with the obligations in clause 5.7 of this Agreement and further the
Selling Parties shall comply with Standard Conditions 7.1.1 and 7.1.2(a) to (e).
6.2 Conditions 7.1.2(f) and (g), 7.1.3 and 7.1.4 do not apply.
7. RESTRICTION ON SUB SALE
MML shall not be required to transfer the Property for a greater consideration
than the Purchase Price nor to transfer the Property otherwise than by a single
transfer of the whole interest in the Property in favour of the Purchaser.
8. NON MERGER
Notwithstanding completion of the sale and purchase as contemplated by this
Agreement, this Schedule shall remain in full force and effect so far as
anything contained herein remains to be implemented.
9. STANDARD CONDITIONS
9.1 Part 1 of the Standard Conditions are incorporated into this Agrement save
as varied by the express terms of this Agreement and where this Agreement
conflicts with the Standard Conditions the provisions of this Agreement shall
prevail.
9.2 Part 2 of the Standard Conditions shall not apply to this Agreement.
9.3 Conditions 1.3, 1.4, 2.2, 2.3 and 12 shall be deleted.
10. REGISTRATION OF THIS AGREEMENT
10.1 The Purchaser shall be entitled to protect this Agreement by way of
unilateral notice or land charge class Civ (as appropriate) only and shall not
send or permit to be sent to H.M. Land Registry or to the Land Charges
Department a full copy of this Agreement.
10.2 If the Purchaser has protected this Agreement pursuant to paragraph 8.1 and
this Agreement either completes (so that no term remains to be implemented) or
terminates the Purchaser shall forthwith remove any such entry against MML or
its title at H.M. Land Registry or the Land Charges Department.

Page 22



--------------------------------------------------------------------------------



 



10.3 The Purchaser agrees that it will register the Transfer as soon as
reasonably practicable after the Closing Date but in any event within two months
of the Closing Date.
10.4 Where required and promptly provided by the Selling Parties, the Purchaser
will submit with its application to register the transfers the Selling Parties’
Form EX1 and/or EX1A together with the appropriate fee which the Selling Parties
agree to reimburse within 10 working days of demand and the accompanying
documents edited by the Selling Parties provided that this clause shall not
prevent the Purchaser from completing and submitting its own forms EX1 and EX1A
together with an edited accompanying documents containing the same or different
edited information to that of the Selling Parties
10.5 Where the Purchaser is required to disclose unregistered interests pursuant
to Rule 28 or 57 of the Land Registration Rules 2003, the Purchaser will send to
H.M. Land Registry with its Form DI the Seller’s Form(s) EX1 and EX1A together
with the appropriate fee and the accompanying documents edited by the Selling
Parties.
Part B
Description of the Property
ALL THAT freehold land known as Unit 3 Commerce Way Lancing registered at HM
Land Registry with title absolute under Title Number WSX17055
Particulars Of The Documents

                      Date   Document   Parties    

None
Part C
The Transfer
Please see Exhibit 2
Part D
Lease
LEASE
DATED                                                                2006
PARTICULARS

Page 23



--------------------------------------------------------------------------------



 



     
LANDLORD:
  ROCHESTER MEDICAL LIMITED whose registered office is at 21 Wilson Street
London EC2M 2TD (Company Number 5779226)
 
   
TENANT:
  MENTOR MEDICAL LIMITED whose registered office is at 10 Commerce Way Lancing
West Sussex BN15 8TA (Company Number 04318120)
 
   
PREMISES:
  The whole of the Ground floor and part first floor (as shown edged blue on the
attached plan) of, Unit 3 Commerce Way Lancing
 
   
TERM:
  12 months commencing on and including the date hereof (determinable as herein
mentioned)
 
   
RENT:
  [£4.50 psf] per annum exclusive of any Value Added Tax thereon such sum to be
payable quarterly in advance on the usual quarter days in every year inclusive
of service charge and insurance costs

1. DEFINITIONS AND INTERPRETATION
Definitions
1.1 In this Lease unless the context otherwise requires the terms set out in the
Particulars will have the meanings given to them there and the following
expressions shall have the following meanings:
Business means the business of the Tenant in the United Kingdom at the date
hereof;
Common Parts means the accessways entrances halls staircases passages toilets
staff canteen staff common-room IT-room sewers drains pipes watercourses cables
and other conducting media plant and equipment and such other parts of the
Landlord’s Premises as shall from time to time during the Term be allocated by
the Landlord for use or used by the Tenant in common with the Landlord or other
occupants of the Landlord’s Premises;
Insured Risks means the usual commercial risks as a reasonable Landlord would
from time to time insure against (subject to any excesses exclusions and
limitations imposed by the insurers);
Landlord’s Expenses means the costs outgoings and other expenditure paid or
incurred by or on behalf of the Landlord from time to time during the Term in
connection with the Landlord’s Premises;
Landlord’s Premises means the freehold premises known as Unit 3, Commerce Way,
Lancing as registered at the Land Registry under Title Number WSX17055 and any
part of such premises;

Page 24



--------------------------------------------------------------------------------



 



Premises includes window frames and glass doors and door frames finishes raised
floors and suspended ceilings and the voids above and below them light fittings
and other Landlord’s fixtures and fittings within the Premises but excluding any
part of the main structure foundations roof or exterior of the Landlord’s
Premises;
Interpretation
1.2 This Lease shall unless the context otherwise requires be construed on the
basis that:

(a)   words importing the masculine gender only shall include the feminine
gender and singular shall include the plural and vice versa;   (b)   where the
expression the Landlord or the Tenant includes more than one person covenants
expressed to be given by such persons are made jointly and severally; and   (c)
  where this Lease obliges the Tenant not to do something, the Tenant is also
obliged not to permit it to be done by an invitee of the Tenant or any person
under the Tenant’s control;

2. DEMISE
In consideration of the Tenant’s covenants contained in this Lease the Landlord
DEMISES to the Tenant the Premises TOGETHER WITH the rights set out in Part A of
The Schedule EXCEPTED AND RESERVED to the Landlord and to all other persons from
time to time entitled to them the rights set out in Part B of The Schedule and
SUBJECT TO all covenants rights easements and privileges affecting the Premises
including any overriding interests as set out in Schedule 1 or Schedule 3 (as
applicable), section 90 and Schedule 12 of the Land Registration Act 2002 TO
HOLD the same for the Tenant for the Term PAYING to the Landlord the Rent the
first instalment(s) or an appropriate proportion to be paid on the date of this
Lease for the period from the date of this Lease to the next rent day after the
date of this Lease
3. TENANT’S COVENANTS
The Tenant COVENANTS with the Landlord:

(a)   to pay the Rent and other sums payable under this Lease at the times and
in the manner specified in this Lease clear of all deductions set off or
counterclaim and (if required) by standing order;   (b)   to pay to the Landlord
on demand the Value Added Tax (or any other tax replacing or supplementing the
same) which from time to time is or may be chargeable (by reason of an election
of the Landlord or otherwise) in respect of the rents reserved by this Lease and
any other sums payable under this Lease;   (c)   without prejudice to any other
right or remedy of the Landlord if any moneys payable by the Tenant to the
Landlord under this Lease shall be paid late to

Page 25



--------------------------------------------------------------------------------



 



    pay on demand to the Landlord interest thereon at a rate equal to three per
centum (3%) above the National Westminster Bank plc base rate from time to time
such interest to be calculated daily from the date when such moneys were due
until the date such moneys are paid to the Landlord (both dates inclusive);  
(d)   to bear pay and discharge all water and general rates and other outgoings
levies and contributions whatsoever which are now or may during the Term be
charged or imposed upon the whole or part of the Premises or upon or payable by
the owner or occupier except any payable by the Landlord on the receipt of Rent
or a dealing by the Landlord with its interest in the Landlord’s Premises and in
the absence of direct assessment on the Premises or the Tenant then so far as
the same is not comprised in the Landlord’s Expenses to pay to the Landlord on
demand a fair proportion of them (determined by the Landlord acting reasonably);
  (e)   to pay for 30% of all electricity gas water and other services (other
than telephone) and all charges in respect of the Landlord’s Premises (including
in all cases for the avoidance of doubt any taxes chargeable on such amounts)
and to observe all regulations and requirements of the supply authorities;   (f)
  to pay for all telephone charges attributable to the Tenant or persons under
its control or invitees (including in all cases for the avoidance of doubt any
taxes chargeable on such amounts) and to observe all regulations and
requirements of the supply authorities;   (g)   if the Premises are destroyed by
an Insured Risk to pay any applicable excess and any amounts that shall not be
recovered from the insurers by reason of the act or default of the Tenant or a
person under its control or any invitee;   (h)   to keep the Premises in a clean
and tidy and tenantable condition and at the expiration or sooner determination
of the Term to yield up the Premises with vacant possession in no worse state
than as at the date of this Lease as evidenced by a schedule of condition
attached hereto (damage by Insured Risks excepted save to the extent any amount
is not recoverable by reason of the act or default of the Tenant or persons
under its control or its invitees);   (i)   not to make any alterations or
additions to the Premises without the consent of the Landlord (such consent not
to be unreasonably withheld or delayed) and to remove any alterations making
good any damage caused at the expiry of the Term or (in the case of unauthorised
alterations) on demand to the Landlord’s reasonable satisfaction;   (j)   not to
hold on trust for another charge assign underlet or otherwise part with or share
possession or part with or share occupation of the whole or part of the Premises
except that the Tenant may share occupation with another company in its group
(within the meaning of section 42 of the Landlord and Tenant Act 1954) provided
that the Landlord is notified in writing as soon as reasonably practicable after
such sharing of occupation has commenced;

Page 26



--------------------------------------------------------------------------------



 



(k)   from time to time during and at the expiry of the Term to make good to the
reasonable satisfaction of the Landlord all physical damage to the Premises
which may be caused or occasioned by the removal of any of the Tenant’s IT
systems trade fixtures or fittings or alterations from the Premises or
otherwise;   (l)   to comply with all statutory requirements (including planning
legislation) and requirements of the insurers and supply authorities and not to
apply for or implement any planning permission nor to invalidate any insurance
policy or do any thing which would increase the insurance premiums;   (m)   to
permit the Landlord and all persons authorised by it to enter the Premises for
the purposes set out in Part B of The Schedule ;   (n)   to give a copy to the
Landlord as soon as practicable of any notice received by the Tenant relating to
the Premises or its use;   (o)   to perform and observe all the covenants
conditions and provisions affecting the Landlord’s Premises including the
matters referred to in title number WSX17055 insofar as they relate to the
Premises are still subsisting and are capable of being enforced;   (p)   to
indemnify and keep indemnified the Landlord against all actions proceedings
claims costs expenses and demands in consequence of or arising out of the breach
of any of the Tenant’s covenants in this Lease; and   (q)   to use the Premises
only in connection with the Business

4. LANDLORD’S COVENANTS
The Landlord COVENANTS with the Tenant:

(a)   that the Tenant paying the rents reserved by this Lease and performing and
observing the covenants conditions and agreements on the part of the Tenant
contained in this Lease shall peaceably hold and enjoy the Premises without any
interruption by the Landlord or any person lawfully claiming through under or in
trust for the Landlord;   (b)   to use reasonable endeavours to keep the Common
Parts in tenantable condition and service media in working order;   (c)   to
insure the Landlord’s Premises against the Insured Risks for the full cost of
reinstatement thereof;   (d)   to reinstate the Landlord’s Premises in a good
and workmanlike manner as soon as reasonably practicable following receipt of
all insurance monies for such damage or destruction by an Insured Risk save
where all or part of the insurance monies are not recoverable by reason of an
act default or omission of the Tenant or persons under its control or invitees
in which event the Tenant shall pay to the Landlord such unrecoverable insurance
monies on written demand.

Page 27



--------------------------------------------------------------------------------



 



5. PROVISOS
5.1 This Lease is made on the condition that if:

(a)   the rents or any other sum due under this Lease shall be in arrear for
21 days (whether formally demanded or not); or   (b)   the Tenant shall fail to
observe or perform any of its material covenants or conditions in this Lease; or
  (c)   the Tenant goes into liquidation or an administrator or a receiver
(including any administrative receiver) is appointed over the whole or part of
the property assets or undertaking of the Tenant; or   (d)   the Tenant is
struck off the Register of Companies or is dissolved or otherwise ceases to
exist under the laws of the country or state of its incorporation;

the Landlord may forfeit this Lease but without prejudice to any other remedy of
the Landlord in respect of any antecedent breach of any of the covenants or
conditions contained in this Lease.
5.2 Nothing in this Lease shall operate expressly or impliedly to confer upon or
grant to the Tenant any easement right or privilege other than those expressly
granted by this Lease.
5.3 If the Tenant wishes to determine this Lease and shall give to the Landlord
not less than one month’s notice in writing expiring at any time during the Term
then upon the expiry of such notice the Term shall immediately cease and
determine but without prejudice to the respective rights of either party in
respect of any antecedent claim or breach of covenant.
5.4 Nothing in this Lease shall imply or be deemed to be a warranty that the use
of the Premises for the purposes specified in clause 3(5) is or may be in
accordance with planning legislation now or from time to time in force.
6. EXCLUSION OF SECTIONS 24-28 LANDLORD AND TENANT ACT 1954
6.1 The Tenant hereby confirms that before it became contractually bound to
enter into the tenancy created by this Lease:

(a)   The Landlord served on the Tenant a notice dated                     
                     2006 in relation to the tenancy created by this Lease (the
Notice) in a form complying with the requirements of Schedule 1 to the
Regulatory Reform (Business Tenancies) (England and Wales) Order 2003 (the
Order).   (b)   The Tenant, or a person duly authorised by the Tenant, in
relation to the Notice made a statutory declaration (the Declaration) dated
                                          2006 in a form complying with the
requirements of Schedule 2 of the Order.

Page 28



--------------------------------------------------------------------------------



 



6.2 The Tenant further confirms that, where the Declaration was made by a person
other than the Tenant, the declarant was duly authorised by the Tenant to make
the Declaration on the Tenant’s behalf.
6.3 The Landlord and the Tenant agree to exclude the provisions of section 24 to
28 (inclusive) of the Landlord and Tenant Act 1954 in relation to the tenancy
created by this Lease.
7. RECORD OF NEW TENANCY
The tenancy created by this Lease is a new tenancy within the meaning of section
1(3) of the Landlord and Tenant (Covenants) Act 1995.
8. THIRD PARTY RIGHTS
A person who is not a party to this Lease shall have no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce any of its terms.
EXECUTED AS A DEED and delivered on the date inserted on page 1

Page 29



--------------------------------------------------------------------------------



 



SCHEDULE 13
PART A
RIGHTS GRANTED
The following rights (in common with the Landlord and all other persons now or
hereafter granted the like rights):
1. Access to and egress from the Premises on foot only and during such hours as
the Landlord (acting reasonably) shall determine over such parts of the Common
Parts (and if appropriate for escape in case of emergency over other parts of
the Landlord’s Premises) as the Landlord shall from time to time notify to the
Tenant
2. To use half of the car parking spaces in the car park of and any service area
within the Landlord’s Premises from time to time designated by the Landlord.
3. To use such service media as serve the Premises as are necessary for its use
and enjoyment or as shall from time to time be designated by the Landlord.
4. To use such toilets at the Landlord’s Premises as the Landlord shall
reasonably designate.
5. To use the staff canteen common-room and IT-room during usual business hours.
PART B
EXCEPTIONS AND RESERVATIONS
1. The free and uninterrupted passage of water electricity soil
telecommunications and other services through service media appliances and
apparatus now or hereafter in on or passing through the Premises.
2. At all reasonable times upon reasonable notice (where practicable) with or
without workmen the right to enter and remain upon the Premises with all
necessary tools appliances and materials (the person so entering making good all
physical damage done thereby to the Premises) for the purpose of any matter or
thing connected with the management maintenance alteration repair or renewal of
the Landlord’s Premises or any fixture and fittings or service media from time
to time therein or any adjoining or neighbouring property or for any other
purpose mentioned in this Lease.
3. The right in case of fire or other emergency to pass and repass through and
over the Premises.

Page 30



--------------------------------------------------------------------------------



 



                 
EXECUTED as a DEED
    )          
by ROCHESTER MEDICAL LIMITED
    )          
acting by two directors/a
    )          
director and the secretary:
    )          
 
               
EXECUTED as a DEED
    )          
by MENTOR MEDICAL LIMITED
    )          
acting by two directors/a
    )          
director and the secretary:
    )          

Page 31



--------------------------------------------------------------------------------



 



                 
SIGNED by
    )     Name:    
 
               
on behalf of
    )          
COLOPLAST A/S
    )     Signature:    
 
               
 
               
SIGNED by
    )     Name:    
 
               
on behalf of
    )          
COLOPLAST LIMITED
    )     Signature:    
 
               
 
               
SIGNED by
    )     Name:    
 
               
on behalf of
    )          
MENTOR MEDICAL LIMITED
    )     Signature:    
 
               
 
               
SIGNED by
    )     Name    
 
               
on behalf of
    )          
ROCHESTER MEDICAL
    )          
CORPORATION
    )     Signature    
 
               
 
               
SIGNED by
    )     Name    
 
               
on behalf of
    )          
ROCHESTER MEDICAL
    )          
LIMITED
    )     Signature    
 
               

Page 32